Exhibit 10.1

 

 

Execution Copy

 

 

TRUST AGREEMENT

 

dated as of June 30, 2004

 

between

 

CRIIMI MAE CLASS D DEPOSITOR LLC

(Depositor)

 

and

 

LASALLE BANK NATIONAL  ASSOCIATION

(Trustee)

 

 

--------------------------------------------------------------------------------

 

CRIIMI MAE Class D Trust



--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I  DEFINITIONS AND INTERPRETATION

 

 

 

 

SECTION

1.01  Definitions

 

 

SECTION

1.02  Interpretation.

 

 

 

 

 

ARTICLE II  THE TRUST

 

 

 

 

 

 

SECTION

2.01  Declaration of Trust.

 

 

SECTION

2.02  Name.

 

 

SECTION

2.03  Purposes, Authority and Powers.

 

 

SECTION

2.04  Term and Termination; Unclaimed Moneys.

 

 

 

 

 

ARTICLE III  THE UNDERLYING ASSETS

 

 

 

 

 

 

SECTION

3.01  Transfer of Underlying Assets.

 

 

SECTION

3.02  No Liability of the Depositor or the Trustee on Underlying Assets.

 

 

SECTION

3.03  Notice of Underlying Default.

 

 

SECTION

3.04  Enforcement of Rights, Votes, Consent and Waivers with Respect to
Underlying Assets.

 

 

 

ARTICLE IV  THE CERTIFICATES

 

 

 

 

 

 

SECTION

4.01  Authorization of Certificates.

 

 

SECTION

4.02  Issuance of the Certificates; Initial Principal Balances; Certificates
Represent Beneficial Interest in Underlying Assets.

 

 

SECTION

4.03  Form, Denomination and Delivery of Certificates.

 

 

SECTION

4.04  Certificates Identical.

 

 

SECTION

4.05  Certificateholder as Owner.

 

 

SECTION

4.06  Certificateholders Bound by Agreement.

 

 

SECTION

4.07  Registrar and Register.

 

 

SECTION

4.08  Restrictions and Procedures Relating to Certificate Transfers.

 

 

SECTION

4.09  Lost Certificates, Etc.

 

 

SECTION

4.10  Conditions to Deliveries, Transfers and Exchanges.

 

 

SECTION

4.11  List of Certificateholders.

 

 

SECTION

4.12  Standard of Conduct.

 

 

SECTION

4.13  Provision of Copies of this Agreement to Certificateholders.

 

 

SECTION

4.14  Optional Repurchase By Depositor.

 

 

 

 

 

ARTICLE V  DISTRIBUTIONS

 

 

 

 

SECTION

5.01  Distributions.

 

 

SECTION

5.02  Method of Payment.

 

 

SECTION

5.03  Withholdings and other Taxes and Governmental Charges.

 

 

SECTION

5.04  Subordination.

 

 

i

--------------------------------------------------------------------------------


 

ARTICLE VI  DOCUMENT DISTRIBUTION AND REPORTING

 

 

 

 

 

 

SECTION

6.01  Document Distributions.

 

 

SECTION

6.02  Rule 144A Reporting.

 

 

 

 

 

 

 

ARTICLE VII  CERTAIN TAX MATTERS

 

 

 

 

SECTION

7.01  Intended Tax Treatment.

 

 

SECTION

7.02  Grantor Trust Administration.

 

 

 

ARTICLE VIII  ACCOUNTS

 

 

 

 

 

 

SECTION

8.01  Custodial Account.

 

 

SECTION

8.02  Collection Account.

 

 

SECTION

8.03  Accounts and Assets To Be Held in Trust, Etc.

 

 

 

ARTICLE IX  THE TRUSTEE

 

 

 

 

SECTION

9.01  Use of Agents; Appointment of Additional Trustees.

 

 

SECTION

9.02  Limited Authority of the Trustee.

 

 

SECTION

9.03  Waiver of Claims.

 

 

SECTION

9.04  Prevention or Delay in Performance by the Trustee.

 

 

SECTION

9.05  Ownership of and Transactions in Underlying Assets and Certificates.

 

 

SECTION

9.06  Exculpation of the Trustee and Related Matters.

 

 

SECTION

9.07  Fidelity Bond.

 

 

SECTION

9.08  Resignation and Removal of the Trustee; Appointment of Successor Trustee.

 

 

SECTION

9.09  Fees and Expenses of the Trustee.

 

 

SECTION

9.10  Indemnification of the Trustee.

 

 

SECTION

9.11  Limitation of Liability.

 

 

 

ARTICLE X  THE DEPOSITOR

 

 

 

 

SECTION

10.01  Prevention or Delay in Performance by the Depositor.

 

 

SECTION

10.02  Ownership of and Transactions in Underlying Assets and Certificates.

 

 

SECTION

10.03  Exculpation of the Depositor.

 

 

 

ARTICLE XI  MISCELLANEOUS

 

 

 

 

SECTION

11.01  Amendment.

 

 

SECTION

11.02  Counterparts.

 

 

SECTION

11.03  Exclusive Benefit of Parties.

 

 

SECTION

11.04  Invalidity of Provisions.

 

 

SECTION

11.05  Notices and Other Communications.

 

 

SECTION

11.06  GOVERNING LAW.

 

 

SECTION

11.07  Headings.

 

 

SECTION

11.08  No Petition Covenant.

 

 

ii

--------------------------------------------------------------------------------


 

Appendix A

Definitions

 

 

 

 

EXHIBITS

 

 

Exhibit A

Form of Certificate

 

Exhibit B

Form of Transferring Certificateholder’s Certificate

 

Exhibit C

Form of Transferee’s Certificate

 

Exhibit D

Form of Initial Certificateholder’s Representation Letter

 

Exhibit E

Form of Certification of CRIIMI MAE Inc.

 

 

iii

--------------------------------------------------------------------------------


 

TRUST AGREEMENT (this “Agreement”) dated as of June, 30, 2004 between CRIIMI MAE
CLASS D DEPOSITOR LLC, a Delaware limited liability company, and LaSalle Bank
National Association, a national banking association, as Trustee.

 

For good and valuable consideration, the receipt, adequacy and sufficiency of
which are hereby acknowledged by the parties hereto, the parties hereto hereby
agree as follows:

 


ARTICLE I
DEFINITIONS AND INTERPRETATION


 


SECTION   1.01  DEFINITIONS.  CAPITALIZED TERMS USED HEREIN SHALL HAVE THE
MEANINGS ASCRIBED TO THEM IN APPENDIX A ATTACHED HERETO.


 


SECTION   1.02  INTERPRETATION.


 

Except as otherwise specified herein or as the context may otherwise require, as
used herein:  (i) the definitions of terms are equally applicable both to the
singular and plural forms of such terms and to the masculine, feminine and
neuter genders of such terms; (ii) the words “herein”, “hereof” and “hereunder”
and other words of similar import refer to this Agreement as a whole and not to
any particular Article, Section or other subdivision; (iii) the word “including”
and correlative phrases shall be deemed to be followed by the phrase “without
limitation” unless actually followed by such phrase or a phrase of like import;
(iv) a reference to an agreement or other document is to such agreement or other
document as amended or otherwise modified from time to time; and (v) a reference
to a statute, regulation or other governmental rule is a reference to it as
amended or replaced from time to time (and references to provisions thereof are
references to corresponding provisions of any such replacement).

 


ARTICLE II
THE TRUST


 


SECTION   2.01  DECLARATION OF TRUST.


 

The Trust is hereby formed as a New York common law trust.  The Trustee is
hereby appointed to hold and agrees to hold the Underlying Assets upon the
trusts set forth herein and for the use and benefit of the Certificateholders.

 


SECTION   2.02  NAME.


 

The name of the Trust shall be “CRIIMI MAE Class D Trust”, in which name the
Trustee, on behalf of the Trust, may do the following: (i) engage in the
transactions contemplated hereby; (ii) make and execute contracts and other
instruments; (iii) acquire the Underlying Assets; (iv) sue and be sued; and (v),
subject to Section 2.03, enter into such other transactions and take such other
actions as are necessary or desirable to carry out the provisions hereof.

 


SECTION   2.03  PURPOSES, AUTHORITY AND POWERS.


 

The purposes for which the Trust is created and established are (i) to acquire
and hold the Underlying Assets and (ii) to issue the Certificates.  In addition
to all authority, express or implied, otherwise granted to the Trustee hereunder
and under applicable law, the Trustee shall have the authority on behalf of the
Trust to enter into all transactions and agreements described in the immediately
preceding sentence and to perform all acts in furtherance thereof, including,
without limitation, the execution and

 

--------------------------------------------------------------------------------


 

delivery of the Certificates and the exercise and enforcement of all rights and
remedies under the Underlying Assets; provided, however, that the Trust shall
not have power to perform any act or engage in any business whatsoever except
for the foregoing and any activity reasonably incidental thereto or appropriate
therefor.  The investments to be made by the Trust are in the Underlying Assets
and, as provided herein, Eligible Investments.  After the Closing Date, the
Trust shall not issue additional Certificates (other than upon transfer of
existing Certificates) or purchase or otherwise acquire any additional
securities or other assets (other than Eligible Investments) and shall not
dispose of Underlying Assets, in each case except as provided herein.  The Trust
shall not incur any indebtedness.

 


SECTION   2.04  TERM AND TERMINATION; UNCLAIMED MONEYS.


 


(A)           THIS AGREEMENT SHALL REMAIN IN EFFECT UNTIL THE DATE UPON WHICH
ALL THE UNDERLYING ASSETS OF THE TRUST HAVE BEEN RETIRED AND THE PAYMENTS ON
SUCH UNDERLYING ASSETS HAVE BEEN DISTRIBUTED TO CERTIFICATEHOLDERS IN ACCORDANCE
WITH THIS AGREEMENT; PROVIDED, HOWEVER, THAT IN NO EVENT SHALL THE TRUSTS
CREATED HEREBY CONTINUE BEYOND THE EXPIRATION OF 21 YEARS FROM THE DEATH OF THE
SURVIVOR OF THE DESCENDANTS OF PRESCOTT SHELDON BUSH, THE LATE UNITED STATES
SENATOR, LIVING ON THE DATE HEREOF.


 


(B)           IF ANY MONEYS PAYABLE IN RESPECT OF ANY CERTIFICATES ARE NOT
CLAIMED BY THE CERTIFICATEHOLDER ENTITLED THERETO, THE TRUSTEE SHALL SEGREGATE
AND HOLD SUCH MONEYS IN TRUST, WITHOUT LIABILITY FOR INTEREST THEREON, FOR THE
ACCOUNT OF THE CERTIFICATEHOLDER ENTITLED THERETO.  ALL SUCH MONEYS THAT REMAIN
UNCLAIMED ON THE DATE THAT IS TWO YEARS AFTER THE DATE ON WHICH SUCH MONEYS WERE
ORIGINALLY DUE SHALL BE DISBURSED TO THE DEPOSITOR AND SUCH CERTIFICATEHOLDER
SHALL THEREAFTER LOOK ONLY TO THE DEPOSITOR FOR PAYMENT.


 


(C)           UPON THE DISSOLUTION OF THE TRUST, THE TRUSTEE SHALL PROCEED AS
PROMPTLY AS PRACTICABLE TO WIND UP THE AFFAIRS OF THE TRUST AND DISTRIBUTE ANY
REMAINING ASSETS THEREOF IN AN ORDERLY AND BUSINESSLIKE MANNER.  AS PART OF THE
WINDING UP OF THE AFFAIRS OF THE TRUST, THE FOLLOWING STEPS SHALL BE TAKEN IN
THE FOLLOWING ORDER:


 

(I)            IF ON THE UNDERLYING FINAL PAYMENT DATE ANY ASSETS REMAIN IN THE
TRUST, THE TRUSTEE SHALL TAKE, OR CAUSE TO BE TAKEN, APPROPRIATE ACTION TO SELL
OR DISTRIBUTE ALL SUCH ASSETS ON THE INSTRUCTIONS OF THE CERTIFICATEHOLDERS
HOLDING A MAJORITY OF THE AGGREGATE OUTSTANDING PRINCIPAL BALANCE OF BOTH
CLASSES.  THE PROCEEDS OF ANY SUCH SALE SHALL BE DISTRIBUTED AS PROMPTLY AS
PRACTICABLE THEREAFTER PURSUANT TO SECTION 5.01.  ANY SUCH DISTRIBUTION SHALL BE
MADE IN ACCORDANCE WITH SUCH INSTRUCTIONS.

 

(II)           THE DEPOSITOR SHALL PAY ALL LIABILITIES OF THE TRUST.

 


(D)           NO CERTIFICATEHOLDER SHALL BE ENTITLED TO REVOKE THE TRUST.


 


ARTICLE III
THE UNDERLYING ASSETS


 


SECTION   3.01  TRANSFER OF UNDERLYING ASSETS.

 


(A)           SIMULTANEOUSLY WITH THE EXECUTION AND DELIVERY OF THIS AGREEMENT,
THE DEPOSITOR, IN EXCHANGE FOR ALL THE CERTIFICATES, IS HEREBY TRANSFERRING TO
THE TRUST, AND DEPOSITING INTO THE TRUST, FOREVER, ALL RIGHT, TITLE AND INTEREST
OF THE DEPOSITOR IN AND TO THE UNDERLYING ASSETS, TO HAVE AND TO HOLD ALL OF THE
SAME, TOGETHER WITH ALL REVENUES, ISSUES, PROFITS AND PROCEEDS THEREOF AND
THEREFROM AND APPURTENANCES THERETO TO THE TRUST, IN EACH CASE FOR THE COMMON
AND EQUAL USE, BENEFIT AND SECURITY OF ALL PERSONS WHO SHALL FROM TIME TO TIME
BE CERTIFICATEHOLDERS AND WITHOUT PREFERENCE OF ANY OF THE CERTIFICATES OVER ANY
OF

 

2

--------------------------------------------------------------------------------


 

the others by reason of priority in the time of issue, sale or negotiation
thereof except as provided herein. The parties hereto agree and intend that the
Underlying Assets Transfer shall be a transfer and not a loan or a pledge to
secure a loan.


 


(B)           THE DEPOSITOR SHALL, IN CONNECTION WITH THE UNDERLYING ASSETS
TRANSFER, BE DEEMED TO HAVE REPRESENTED TO THE TRUSTEE THAT (I) THE DEPOSITOR OR
ITS NOMINEE WAS THE SOLE OWNER OF THE UNDERLYING ASSETS, AND (II) THE UNDERLYING
ASSETS TRANSFER RESULTS IN THE TRANSFER, SALE, CONVEYANCE AND ASSIGNMENT TO THE
TRUST, AND THE DEPOSIT INTO THE TRUST, OF ALL RIGHT, TITLE AND INTEREST OF THE
DEPOSITOR IN AND TO THE UNDERLYING ASSETS FREE AND CLEAR OF ANY LIEN, SECURITY
INTEREST, PLEDGE, CLAIM OR OTHER ENCUMBRANCE CREATED BY OR THROUGH THE
DEPOSITOR.  EXCEPT AS STATED IN THE PRECEDING SENTENCE, THE UNDERLYING ASSETS
TRANSFER IS MADE WITHOUT RECOURSE OR WARRANTY OF ANY KIND, EXPRESS OR IMPLIED,
ALL OF WHICH ARE HEREBY WAIVED BY THE TRUSTEE AND EACH CERTIFICATEHOLDER.


 


(C)           TO FURTHER PROTECT THE TRUSTEE’S INTEREST IN THE UNDERLYING
ASSETS, THE DEPOSITOR HEREBY GRANTS TO THE TRUSTEE A SECURITY INTEREST IN ALL OF
THE DEPOSITOR’S RIGHT, TITLE AND INTEREST IN, TO AND UNDER THE UNDERLYING ASSETS
TO SECURE ALL OF THE DEPOSITOR’S OBLIGATIONS UNDER THIS AGREEMENT.


 

SECTION   3.02  No Liability of the Depositor or the Trustee on Underlying
Assets.

 

The obligor with respect to the Underlying Assets is the Underlying Issuer.  The
Depositor (without limiting the generality of Section 3.01(b)) and the Trustee
shall have no obligation on or with respect to the payment of any amount payable
with respect to any Underlying Asset, except for the obligation of the Trustee
to make distributions from Available Funds as provided herein.

 

SECTION   3.03  Notice of Underlying Default.

 

If a Responsible Officer of the Trustee has actual knowledge or receives written
notice of the happening of an Underlying Default, the Trustee shall promptly
give notice thereof to the Depositor, and each Certificateholder.  Such notice
shall set forth (i) to the extent that a Responsible Officer of the Trustee has
such knowledge or notice, the date and nature of such Underlying Default and
(ii) any other information that the Trustee may deem appropriate.

 

SECTION   3.04  Enforcement of Rights, Votes, Consent and Waivers with Respect
to Underlying Assets.

 


(A)           THE TRUSTEE SHALL SEEK WRITTEN INSTRUCTIONS FROM THE RELEVANT
INSTRUCTING CERTIFICATEHOLDERS (AS DEFINED BELOW) IN CONNECTION WITH ANY (I)
ENFORCEMENT OF RIGHTS OF THE TRUSTEE AS HOLDER OF THE UNDERLYING ASSETS, WHETHER
IN CONNECTION WITH AN UNDERLYING DEFAULT OR OTHERWISE, AND (II) ANY DIRECTION,
VOTE, CONSENT, WAIVER OR OTHER SIMILAR AUTHORIZATION REQUIRED OR PERMITTED IN
RESPECT OF THE UNDERLYING ASSETS, WHETHER IN CONNECTION WITH AN UNDERLYING
DEFAULT OR OTHERWISE (ANY SUCH ENFORCEMENT, DIRECTION, VOTE, CONSENT, WAIVER OR
OTHER SIMILAR AUTHORIZATION, AN “UNDERLYING HOLDER ACTION”).  THE TRUSTEE SHALL
TAKE SUCH UNDERLYING HOLDER ACTION SOLELY AS DIRECTED BY THE RELEVANT
INSTRUCTING CERTIFICATEHOLDERS, AND, IN THE ABSENCE OF SUCH WRITTEN DIRECTION,
THE TRUSTEE SHALL NOT TAKE SUCH UNDERLYING HOLDER ACTION (AND EACH
CERTIFICATEHOLDER ACKNOWLEDGES AND AGREES THAT THE TRUSTEE SHALL HAVE NO
RESPONSIBILITY FOR THE CONSEQUENCES OF THE ABSENCE OF SUCH UNDERLYING HOLDER
ACTION IN RELATION TO THE RIGHTS OF THE TRUST AS OWNER OF THE UNDERLYING
ASSETS).  AS USED IN THIS SECTION 3.04, THE FOLLOWING TERMS SHALL HAVE THE
FOLLOWING MEANINGS:


 

“Relevant Instructing Certificateholders” means (i) with respect to any
Underlying Holder Action in respect of the Underlying Collateral, the
Certificateholders holding a majority of

 

3

--------------------------------------------------------------------------------


 

the aggregate outstanding Principal Balance of the Controlling Class, (ii) with
respect to any other Underlying Holder Action relating to the Class D-1 Bonds,
the Certificateholders holding a majority of the aggregate outstanding Principal
Balance of the Class A Certificates, (iii) with respect to any other Underlying
Holder Action relating to the Class A Percentage of the Class D-2 Bonds, the
Certificateholders holding a majority of the aggregate outstanding Principal
Balance of the Class A Certificates and (iv) with respect to any other
Underlying Holder Action relating to the Class B Percentage of the Class D-2
Bonds, the Certificateholders holding a majority of the aggregate outstanding
Principal Balance of the Class B Certificates; provided, however, that, in any
case in which any Underlying Holder Action shall be subject to a Unanimity
Requirement (as defined below), “Relevant Instructing Certificateholders” means
all the Certificateholders of both Classes.

 

“Class A Percentage” means, on any date, a fraction (expressed as a percentage),
(a) the numerator of which is equal to the lesser of (i) $100,500,000 and (ii)
the aggregate outstanding Principal Balance of the Class A Certificates as of
such date, and (b) the denominator of which is equal to the outstanding
principal balance of the Class D-2 Bonds as of such date.

 

“Class B Percentage” means, on any date, 100% minus the Class A Percentage.

 

“Controlling Class” means the Class B Certificates, unless the Net Aggregate
Principal Balance of the Class B Certificates is less than 25% of the initial
Principal Balance of the Class B Certificates, in which case the “Controlling
Class” shall be the Class with the largest Net Aggregate Principal Balance then
outstanding.

 

“Net Aggregate Principal Balance” means, as of any date of determination:

 

(a)           in the case of the Class A Certificates, an amount equal to the
lesser of (i) the aggregate outstanding Principal Balance of the Class A
Certificates as of such date and (ii) the sum of the “Net Aggregate Principal
Amounts” (as defined in the Underlying Indenture) of the Class D-1 Bonds and the
Class D-2 Bonds; and

 

(b)           in the case of the Class B Certificates, an amount equal to the
lesser of (i) the aggregate outstanding Principal Balance of the Class B
Certificates as of such date and (ii) the sum of the “Net Aggregate Principal
Amounts” (as defined in the Underlying Indenture) of the Class D-1 Bonds and the
Class D-2 Bonds, reduced (to not less than zero) by the aggregate outstanding
Principal Balance of the Class A Certificates as of such date.

 

“Unanimity Requirement” means a requirement under the Underlying Indenture to
the effect that an Underlying Holder Action be directed, consented to, waived,
voted on or otherwise similarly authorized by (i) all the holders of the
Underlying Assets or (ii) each such holder affected thereby.

 


(B)           IN CONNECTION WITH ENFORCEMENT OF RIGHTS OF THE TRUSTEE AS HOLDER
OF THE UNDERLYING ASSETS IN CONNECTION WITH AN UNDERLYING DEFAULT, SUCH WRITTEN
DIRECTION BY THE RELEVANT INSTRUCTING CERTIFICATEHOLDERS MAY DIRECT THE TIME,
METHOD AND PLACE OF CONDUCTING ANY PROCEEDING FOR ANY REMEDY AVAILABLE TO THE
TRUSTEE AS HOLDER OF THE UNDERLYING ASSETS.


 


(C)           NOTWITHSTANDING THE FOREGOING, THE TRUSTEE SHALL BE UNDER NO
OBLIGATION TO EXERCISE OR ENFORCE ANY OF ITS RIGHTS WITH RESPECT TO THE
UNDERLYING ASSETS (I) UNLESS THE RELEVANT INSTRUCTING CERTIFICATEHOLDERS HAVE
OFFERED TO THE TRUSTEE SECURITY OR INDEMNITY SATISFACTORY TO IT AGAINST LOSS,
LIABILITY OR EXPENSE INCURRED IN COMPLIANCE WITH SUCH DIRECTION OR (II) IF SUCH
DIRECTION IS IN CONFLICT WITH ANY LAW

 

4

--------------------------------------------------------------------------------


 


OR WOULD INVOLVE THE TRUSTEE IN ANY PERSONAL LIABILITY FOR WHICH THE TRUSTEE IS
NOT SATISFIED THAT THE FOREGOING SECURITY OR INDEMNITY IS ADEQUATE.


 


ARTICLE IV
THE CERTIFICATES


 

SECTION   4.01  Authorization of Certificates.

 

The authorized amount of Certificates that may be issued by the Trust shall be
limited to the initial aggregate Face Amount thereof issued on the Closing Date
as provided in Section 4.02, together with Certificates issued pursuant to
Sections 4.08, 4.09 and 4.14.

 

SECTION   4.02  Issuance of the Certificates; Initial Principal Balances;
Certificates Represent Beneficial Interest in Underlying Assets.

 


(A)           ON THE CLOSING DATE, THE CERTIFICATES SHALL BE ISSUED IN TWO
CLASSES, CONSISTING OF $260,000,000 AGGREGATE FACE AMOUNT OF CLASS A
CERTIFICATES AND $59,001,000 AGGREGATE FACE AMOUNT OF CLASS B CERTIFICATES.  THE
PRINCIPAL BALANCE OF EACH CERTIFICATE ON THE CLOSING DATE SHALL EQUAL THE FACE
AMOUNT THEREOF.


 


(B)           ON THE CLOSING DATE, THE TRUSTEE SHALL, IN CONNECTION WITH THE
TRANSFER, (I) ISSUE ALL THE CERTIFICATES TO THE DEPOSITOR; AND (II) REGISTER ALL
THE CERTIFICATES IN SUCH NAME.


 


(C)           EACH CERTIFICATE SHALL EVIDENCE THE RELATED CERTIFICATEHOLDER’S
BENEFICIAL INTEREST IN THE UNDERLYING ASSETS, UPON THE TERMS AND SUBJECT TO THE
CONDITIONS HEREOF.


 


(D)           IN CONNECTION WITH THE INITIAL ISSUANCE OF THE CERTIFICATES ON THE
CLOSING DATE, (I) THE DEPOSITOR, AS THE INITIAL CERTIFICATEHOLDER, SHALL PROVIDE
A REPRESENTATION LETTER SUBSTANTIALLY IN THE FORM OF EXHIBIT D, AND (II) THE
DEPOSITOR SHALL, IF THE TRUSTEE SO REQUESTS, PROVIDE TO THE TRUSTEE A
CERTIFICATE SETTING FORTH INCUMBENCY INFORMATION RELATING TO THE OFFICERS OF THE
DEPOSITOR.


 

SECTION   4.03  Form, Denomination and Delivery of Certificates.

 


(A)           THE CERTIFICATES SHALL BE ISSUED SUBSTANTIALLY IN THE FORM OF
EXHIBIT A, IN EACH CASE WITH APPROPRIATE COMPLETIONS (INCLUDING BY THE SELECTION
OF “A” OR “B” IN THE PROVISIONS THEREOF RELATING TO CLASS DESIGNATION),
INSERTIONS, MODIFICATIONS AND OMISSIONS TO COMPLY WITH ANY APPLICABLE LAW OR
REGULATION OR ANY APPLICABLE RULES OR PROCEDURES OF ANY APPLICABLE DEPOSITARY.


 


(B)           ALL CERTIFICATES SHALL BE IN REGISTERED FORM ONLY.


 


(C)           EACH CERTIFICATE SHALL BEAR LEGENDS SUBSTANTIALLY AS SET FORTH IN
EXHIBIT A, IN EACH CASE WITH APPROPRIATE INSERTIONS, MODIFICATIONS AND OMISSIONS
TO COMPLY WITH ANY APPLICABLE LAW OR REGULATION OR ANY APPLICABLE RULES OR
PROCEDURES OF ANY APPLICABLE DEPOSITARY.


 


(D)           EACH CERTIFICATE SHALL BE ISSUED AND MAINTAINED IN A FACE AMOUNT
OF $250,000 OR AN INTEGRAL MULTIPLE OF $1 IN EXCESS THEREOF, NOTWITHSTANDING ANY
REDUCTION IN THE PRINCIPAL BALANCE THEREOF.


 


(E)           CERTIFICATES SHALL BE TYPEWRITTEN OR OTHERWISE PRODUCED IN WRITTEN
FORM IN ACCORDANCE WITH CUSTOM.

 

5

--------------------------------------------------------------------------------


 


(F)            EACH CERTIFICATE SHALL BE EXECUTED ON BEHALF OF THE TRUST BY THE
TRUSTEE BY THE MANUAL OR FACSIMILE SIGNATURE OF ONE OF ITS DULY AUTHORIZED
OFFICERS. THE TRUSTEE SHALL DULY AUTHENTICATE BY MANUAL SIGNATURE AND DELIVER
ALL CERTIFICATES ISSUED ON THE CLOSING DATE OR ISSUED PURSUANT TO SECTION 4.08,
4.09 OR 4.14.  NO CERTIFICATE OF A CLASS SHALL BE ENTITLED TO ANY BENEFITS UNDER
THIS AGREEMENT  OR BE VALID OR OBLIGATORY FOR ANY PURPOSE UNLESS SUCH
CERTIFICATE SHALL HAVE BEEN AUTHENTICATED BY A DULY AUTHORIZED OFFICER OF THE
TRUSTEE.  IF AN OFFICER OF THE TRUSTEE WHOSE SIGNATURE IS ON A CERTIFICATE
CEASES TO HOLD OFFICE WITH THE TRUSTEE WHILE THE CERTIFICATE IS STILL
OUTSTANDING, THE CERTIFICATE SHALL NONETHELESS REMAIN VALID FOR ALL PURPOSES
DESCRIBED HEREIN.


 

SECTION   4.04  Certificates Identical.

 

Except for Class designation, Face Amount and Principal Balance, all
Certificates shall be substantially identical and shall be in all respects
equally and ratably entitled to the benefits of this Agreement without
preference, priority or distinction on account of the actual time or times of
authentication and delivery, all in accordance with, and subject to, the terms
and provisions of this Agreement.

 

SECTION   4.05  Certificateholder as Owner.

 

The Certificateholder of a Certificate shall be treated as the owner of such
Certificate for all purposes (including for purposes of making payments with
respect to such Certificate and effecting the transfer, exchange or surrender of
such Certificate), and neither the Trustee nor the Depositor shall be affected
by any notice to the contrary.

 

SECTION   4.06  Certificateholders Bound by Agreement.

 

By accepting a Certificate, a Certificateholder thereof shall have and shall be
deemed to have acknowledged and agreed that such Certificateholder is familiar
with all the terms of this Agreement and is bound by all the terms of this
Agreement applicable to such Certificateholder.

 

SECTION   4.07  Registrar and Register.

 


(A)           THE TRUSTEE IS HEREBY INITIALLY APPOINTED (AND HEREBY AGREES TO
ACT IN ACCORDANCE WITH THE TERMS HEREOF) AS REGISTRAR (LOCATED AS OF THE CLOSING
DATE AT THE DESIGNATED OFFICE) FOR THE PURPOSE OF REGISTERING CERTIFICATES AND
TRANSFERS AND EXCHANGES OF CERTIFICATES AS PROVIDED HEREIN.  THE TRUSTEE MAY
APPOINT, BY A WRITTEN INSTRUMENT DELIVERED TO THE DEPOSITOR AND EACH
CERTIFICATEHOLDER, ANY OTHER BANK OR TRUST COMPANY TO ACT AS REGISTRAR UNDER
SUCH CONDITIONS AS THE TRUSTEE MAY PRESCRIBE; PROVIDED, HOWEVER, THAT THE
TRUSTEE SHALL NOT BE RELIEVED OF ANY OF ITS DUTIES OR RESPONSIBILITIES HEREUNDER
AS REGISTRAR BY REASON OF SUCH APPOINTMENT.  IF THE TRUSTEE RESIGNS OR IS
REMOVED IN ACCORDANCE WITH THE TERMS HEREOF, THE SUCCESSOR TRUSTEE SHALL
IMMEDIATELY SUCCEED TO ITS PREDECESSOR’S DUTIES AS REGISTRAR.


 


(B)           AT ALL TIMES DURING THE TERM OF THIS AGREEMENT, THERE SHALL BE
MAINTAINED AT THE OFFICE OF THE REGISTRAR (LOCATED AS OF THE CLOSING DATE AT THE
DESIGNATED OFFICE) THE REGISTER, IN WHICH, SUBJECT TO SUCH REASONABLE
REGULATIONS AS THE REGISTRAR MAY PRESCRIBE, THE REGISTRAR SHALL PROVIDE FOR THE
REGISTRATION OF CERTIFICATES AND OF TRANSFERS AND EXCHANGES OF CERTIFICATES AS
PROVIDED HEREIN.


 


(C)           THE DEPOSITOR, THE TRUSTEE (IF IT IS NO LONGER THE REGISTRAR) AND
EACH CERTIFICATEHOLDER SHALL HAVE THE RIGHT TO INSPECT THE REGISTER OR TO OBTAIN
A COPY THEREOF AT ALL REASONABLE TIMES AND TO RELY CONCLUSIVELY UPON A
CERTIFICATE OF THE REGISTRAR AS TO THE INFORMATION SET FORTH IN THE REGISTER.

 

6

--------------------------------------------------------------------------------


 

SECTION   4.08  Restrictions and Procedures Relating to Certificate Transfers.

 


(A)           A CERTIFICATE TRANSFER SHALL NOT BE MADE UNLESS EACH OF THE
FOLLOWING CONDITIONS IS SATISFIED:


 

(I)            THE CERTIFICATE TRANSFER RELATES TO CERTIFICATES IN THE PROPER
TRANSFER AMOUNT;

 

(II)           (A) THE TRANSFEREE IS A QUALIFIED INSTITUTIONAL BUYER OR (B) THE
TRANSFEREE IS A PERMITTED INSTITUTIONAL INVESTOR AND THE CERTIFICATE TRANSFER IS
OTHERWISE EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
THE REGISTRATION AND/OR QUALIFICATION REQUIREMENTS OF ANY APPLICABLE STATE
SECURITIES LAWS (IT BEING UNDERSTOOD THAT THE TRUST AND THE DEPOSITOR HAVE NO
OBLIGATION OR INTENTION TO EFFECT ANY REGISTRATION OR QUALIFICATION OF THE
CERTIFICATES UNDER ANY FEDERAL OR STATE SECURITIES LAWS);

 

(III)          THE TRANSFEREE IS NOT A PLAN OR  A PERSON WHO IS DIRECTLY OR
INDIRECTLY ACQUIRING A CERTIFICATE OR INTEREST THEREIN ON BEHALF OF, AS NAMED
FIDUCIARY OF, AS TRUSTEE OF, OR WITH ASSETS OF A PLAN, UNLESS THE PROSPECTIVE
TRANSFEREE OF SUCH CERTIFICATE OR INTEREST THEREIN PROVIDES THE REGISTRAR AND
THE DEPOSITOR WITH A CERTIFICATION OF FACTS AND AN OPINION OF COUNSEL WHICH
ESTABLISH TO THE SATISFACTION OF THE TRUSTEE AND THE DEPOSITOR THAT SUCH
CERTIFICATE TRANSFER AND HOLDING OF SUCH CERTIFICATE OR INTEREST THEREIN WILL
NOT CONSTITUTE OR RESULT IN A NON-EXEMPT PROHIBITED TRANSACTION UNDER ERISA OR
SECTION 4975 OF THE CODE OR RESULT IN THE IMPOSITION OF AN EXCISE TAX UNDER
SECTION 4975 OF THE CODE AND WILL NOT SUBJECT THE TRUST, THE DEPOSITOR, THE
UNDERLYING ISSUER, THE UNDERLYING OWNER TRUSTEE, THE MANAGER (AS DEFINED IN THE
UNDERLYING INDENTURE), THE COMPANY (AS DEFINED IN THE UNDERLYING INDENTURE), THE
BOND REGISTRAR (AS DEFINED IN THE UNDERLYING INDENTURE) OR THE UNDERLYING
INDENTURE TRUSTEE TO ANY OBLIGATION IN ADDITION TO THOSE UNDERTAKEN IN THE
UNDERLYING INDENTURE OR THIS AGREEMENT, AS APPLICABLE; AND

 

(IV)          IN THE CASE OF A TRANSFER OF A CLASS B CERTIFICATE, THE TRUSTEE
HAS RECEIVED AN OPINION OF COUNSEL TO THE EFFECT THAT SUCH CERTIFICATE TRANSFER:
(1) WILL NOT ADVERSELY EFFECT THE CHARACTERIZATION FOR FEDERAL INCOME TAX
PURPOSES OF THE DEBT INSTRUMENTS AS INDEBTEDNESS, OR THE PORTION OF THE TRUST
CONSISTING OF THE DEBT INSTRUMENTS AS A “GRANTOR TRUST” WITHIN THE MEANING OF
SECTION 671 THROUGH 679 OF THE INTERNAL REVENUE CODE OF 1986, AND OF THE CLASS A
CERTIFICATES AS REPRESENTING THE BENEFICIAL OWNERSHIP OF THE DEBT INSTRUMENTS,
AND (2) WILL NOT CAUSE THE UNDERLYING ISSUER OR THE TRUST TO BE SUBJECT TO AN
ENTITY LEVEL TAX TO WHICH REITS AND QRSS ARE NOT OTHERWISE SUBJECT; PROVIDED
THAT NO SUCH OPINION OF COUNSEL SHALL BE REQUIRED TO THE EXTENT THE TRUSTEE
RECEIVES A CERTIFICATION FROM THE TRANSFEROR IN THE FORM OF EXHIBIT E THAT SUCH
TRANSFER IS IN CONNECTION WITH (X) ANY PLEDGE BY CRIIMI MAE INC. OR ANY
SUBSIDIARY THEREOF TO SECURE INDEBTEDNESS OF CRIIMI MAE INC. OR SUCH SUBSIDIARY
OR ANY REPURCHASE TRANSACTION TREATED AS INDEBTEDNESS OF CRIIMI MAE INC. OR SUCH
SUBSIDIARY FOR FEDERAL INCOME TAX PURPOSES OR (Y) ANY SALE OF THE CLASS B
CERTIFICATES BY THE RELATED LENDER UNDER THE RELATED PLEDGE OR REPURCHASE
TRANSACTION DESCRIBED IN CLAUSE (X) UPON A DEFAULT UNDER ANY SUCH INDEBTEDNESS.

 


(B)           THE REGISTRAR SHALL REFUSE TO REGISTER ANY CERTIFICATE TRANSFER
UNLESS IT RECEIVES (AND, UPON RECEIPT, MAY CONCLUSIVELY RELY UPON):


 

(I)            A CERTIFICATE FROM THE CERTIFICATEHOLDER DESIRING TO EFFECT SUCH
CERTIFICATE TRANSFER SUBSTANTIALLY IN THE FORM OF EXHIBIT B; AND

 

(II)           A CERTIFICATE FROM SUCH CERTIFICATEHOLDER’S PROSPECTIVE
TRANSFEREE SUBSTANTIALLY IN THE FORM OF EXHIBIT C;

 

7

--------------------------------------------------------------------------------


 

provided, however, that certifications may, with the consent of the Depositor
and the Registrar, be omitted from a certificate described in the preceding
clause (i) or (ii) to the extent that one or more Opinions of Counsel shall be
delivered in lieu of such certifications.

 


(C)           NONE OF THE TRUST, THE TRUSTEE AND THE DEPOSITOR IS OBLIGATED TO
REGISTER OR QUALIFY, AS APPLICABLE, ANY CERTIFICATES UNDER THE SECURITIES ACT OR
ANY OTHER SECURITIES LAW OR TO TAKE ANY ACTION NOT OTHERWISE REQUIRED UNDER THIS
AGREEMENT TO PERMIT ANY CERTIFICATE TRANSFER WITHOUT REGISTRATION OR
QUALIFICATION.  ANY CERTIFICATEHOLDER DESIRING TO EFFECT A CERTIFICATE TRANSFER
HEREBY INDEMNIFIES THE TRUST, THE TRUSTEE AND THE DEPOSITOR FROM AND AGAINST ANY
LOSS, CLAIM, DAMAGE, LIABILITY AND EXPENSE (INCLUDING ATTORNEYS’ FEES AND
DISBURSEMENTS) THAT MAY RESULT IF SUCH TRANSFER, SALE, PLEDGE OR OTHER
DISPOSITION IS EFFECTED OTHER THAN IN COMPLIANCE WITH ALL APPLICABLE LAWS AND
THIS AGREEMENT.


 


(D)           IF THE TRANSFEREE IN A CERTIFICATE TRANSFER IS A FIDUCIARY OR
AGENT FOR ONE OR MORE ACCOUNTS, SUCH TRANSFEREE SHALL BE REQUIRED TO DELIVER TO
THE REGISTRAR A CERTIFICATION TO THE EFFECT THAT, AND SUCH OTHER EVIDENCE AS MAY
BE REASONABLY REQUIRED BY THE TRUSTEE TO CONFIRM THAT, IT HAS (I) SOLE
INVESTMENT DISCRETION WITH RESPECT TO EACH SUCH ACCOUNT AND (II) FULL POWER TO
MAKE ANY CERTIFICATIONS, REPRESENTATIONS, WARRANTIES AND OTHER AGREEMENTS OR
UNDERTAKINGS WITH RESPECT TO EACH SUCH ACCOUNT AS SET FORTH IN THIS SECTION
4.08.  THE REGISTRAR AND THE TRUSTEE SHALL HAVE NO OBLIGATION TO ACT WITH
RESPECT TO THE PRECEDING SENTENCE UNLESS AND EXCEPT TO THE EXTENT IT HAS ACTUAL
KNOWLEDGE THAT A PROPOSED TRANSFEREE IS ACTING IN SUCH AN AGENCY OR FIDUCIARY
CAPACITY.


 


(E)           SUBJECT TO THE PRECEDING PROVISIONS OF THIS SECTION 4.08, UPON
SURRENDER FOR REGISTRATION OF TRANSFER OF ANY CERTIFICATE AT THE OFFICES OF THE
REGISTRAR, THE TRUSTEE SHALL EXECUTE, AUTHENTICATE AND DELIVER, IN THE NAME OF
THE DESIGNATED TRANSFEREE OR TRANSFEREES, ONE OR MORE NEW CERTIFICATES OF THE
SAME CLASS HAVING AN AGGREGATE FACE AMOUNT EQUAL THE FACE AMOUNT OF THE
CERTIFICATE SURRENDERED.


 


(F)            ANY CERTIFICATEHOLDER SHALL HAVE THE RIGHT TO EXCHANGE ANY
CERTIFICATE HELD BY IT FOR OTHER CERTIFICATES OF AUTHORIZED DENOMINATIONS OF THE
SAME CLASS IN EACH CASE HAVING AN AGGREGATE FACE AMOUNT EQUAL THE FACE AMOUNT OF
THE CERTIFICATE EXCHANGED, IN WHICH CASE THE TRUSTEE SHALL EXECUTE, AUTHENTICATE
AND DELIVER THE CERTIFICATES THAT THE CERTIFICATEHOLDER MAKING THE EXCHANGE IS
ENTITLED TO RECEIVE.


 


(G)           EVERY CERTIFICATE PRESENTED OR SURRENDERED FOR TRANSFER OR
EXCHANGE SHALL BE DULY ENDORSED BY, OR BE ACCOMPANIED BY A WRITTEN INSTRUMENT OF
TRANSFER IN THE FORM SATISFACTORY TO THE REGISTRAR DULY EXECUTED BY, THE
CERTIFICATEHOLDER THEREOF OR HIS ATTORNEY DULY AUTHORIZED IN WRITING.


 


(H)           NO SERVICE CHARGE SHALL BE IMPOSED FOR ANY TRANSFER OR EXCHANGE OF
CERTIFICATES, BUT THE TRUSTEE OR THE REGISTRAR MAY REQUIRE PAYMENT OF A SUM
SUFFICIENT TO COVER ANY TAX OR OTHER GOVERNMENTAL CHARGE THAT MAY BE IMPOSED IN
CONNECTION WITH ANY TRANSFER OR EXCHANGE OF CERTIFICATES.


 


(I)            ALL CERTIFICATES SURRENDERED FOR TRANSFER AND EXCHANGE SHALL BE
PHYSICALLY CANCELED BY THE TRUSTEE, AND THE TRUSTEE SHALL DISPOSE OF SUCH
CANCELED CERTIFICATES IN ACCORDANCE WITH ITS STANDARD PROCEDURES.


 


(J)            THE PROVISIONS OF THIS SECTION 4.08 SHALL NOT APPLY TO ANY
REPURCHASE OF CLASS A CERTIFICATES BY THE DEPOSITOR PURSUANT TO SECTION 4.14.


 

SECTION   4.09  Lost Certificates, Etc.

 

If any Certificate shall be lost, stolen, mutilated or destroyed, the Trustee
shall execute and deliver a Certificate of like form and tenor in exchange and
substitution for such mutilated Certificate, or

 

8

--------------------------------------------------------------------------------


 

in lieu of and in substitution for such destroyed, lost or stolen Certificate,
upon the provision by the Certificateholder thereof to the Trustee of evidence
satisfactory to the Trustee of such destruction or loss or theft of such
Certificate, of the authenticity thereof and of such Certificateholder’s
entitlement thereto.  The Trustee may, as a condition to recognizing the Person
claiming to be the Certificateholder of a destroyed, lost or stolen Certificate
as the Certificateholder of such Certificate, request such Person to provide to
the Trustee indemnification and documentation reasonably satisfactory to the
Trustee.

 

SECTION   4.10  Conditions to Deliveries, Transfers and Exchanges.

 

As a condition precedent to the execution and delivery, issuance, transfer,
exchange or surrender of any Certificate, the Trustee may require:  (i) payment
by the applicable Certificateholder or its transferee to the Trustee of a sum
sufficient for the payment (or, in the event that the Trustee shall have made
such payment, the reimbursement to it) of any tax or other governmental charge
with respect thereto; (ii) payment by the applicable Certificateholder or its
transferee to the Trustee of such service charges expressly required to be paid
hereunder in connection with any such action; (iii) provision by the applicable
Certificateholder or its transferee to the Trustee of such proof of identity or
residence, or other information (including the number of an account for wire
transfer of funds and the taxpayer identification number of any transferee), or
such representations and warranties or such assurances (including a signature
guaranty), or execution by the applicable Certificateholder or its transferee of
such certificates, as the Trustee may reasonably deem necessary or proper
including but not limited to the delivery of all opinions and certificates
prescribed in any provisions restricting the transfer of Certificates; and (iv)
compliance by the applicable Certificateholder and its transferee with such
regulations, if any, as the Trustee may reasonably establish that are not
inconsistent with the provisions of this Agreement.

 

SECTION   4.11  List of Certificateholders.

 

Any Certificateholder may, by written application to the Trustee, request access
to the list maintained by the Trustee of Certificateholders (of both Classes)
for purposes of communicating with other Certificateholders with respect to
their rights hereunder or under the Certificates, which request shall be
accompanied by a copy of the communication that such Certificateholder proposes
to transmit.  If any Certificateholder makes a written request to the Trustee,
and such request states that such Certificateholder desires to communicate with
other Certificateholders with respect to their rights under this Agreement or
under the Certificates and is accompanied by a copy of the communication that
such Certificateholder proposes to transmit, then the Trustee shall, within 30
days after the receipt of such request, afford (or, if it is not the Registrar,
cause the Registrar to afford) the requesting Certificateholder access during
normal business hours to the most recent list of Certificateholders held by the
Registrar.  Every Certificateholder, by receiving such access, acknowledges that
neither the Trustee nor the Registrar will not be held accountable in any way by
reason of the disclosure of any information as to the names and addresses of any
Certificateholder regardless of the source from which such information was
derived.

 

SECTION   4.12  Standard of Conduct.

 

In exercising any of its rights as a Certificateholder hereunder, subject to the
terms and conditions hereof, a Certificateholder shall not have any obligation
or duty to any other Person (including any other Certificateholder of either
Class) or to consider or take into account the interests of any such other
Person and shall not be liable to any such other Person for any action taken by
it or them or at its or their direction or any failure by it or them to act or
to direct that an action be, without regard to whether such action or inaction
benefits or adversely effects any such other Person, except for any liability to
which such Certificateholder may be subject to the extent that the same results
from such Certificateholder’s taking or directing an action, or failing to take
or direct an action, in violation of the express terms hereof.

 

9

--------------------------------------------------------------------------------


 

The foregoing shall be equally applicable to a Certificateholder that is, or
that is an Affiliate of a Person that is, the Depositor or the Trustee.

 

SECTION   4.13  Provision of Copies of this Agreement to Certificateholders.

 

The Trustee shall furnish, without charge, but at the reasonable expense of the
Depositor, to each Certificateholder that so requests in writing an electronic
copy of this Agreement and any amendments or other modifications thereto.

 

SECTION   4.14  Optional Repurchase By Depositor.

 

(a)           The Depositor may in its sole discretion, on any Distribution Date
on or after the June 2009 Distribution Date, repurchase all the Class A
Certificates from the existing Certificateholders thereof (the “Existing Class A
Certificateholders”) at the Optional Repurchase Price.  Any such repurchase
shall be made upon not less than thirty (30) days’ written notice from an
Authorized Officer of the Depositor to the Trustee (any such notice a
“Repurchase Notice” and the date of any such repurchase specified in such notice
being an “Optional Repurchase Date”).  Promptly upon its receipt of a Repurchase
Notice, the Trustee shall notify the Existing Class A Certificateholders of its
receipt thereof and the Optional Repurchase Date specified therein.

 

(b)           Not later than the third Business Day prior to the Optional
Repurchase Date, the Depositor shall calculate the Optional Repurchase Price and
shall notify the Trustee thereof (which notice shall be accompanied by a
certificate setting forth in reasonable detail the calculation of the Remaining
Average Life, the calculation of the Remaining Scheduled Payments, and the
mathematical formula used to calculate the Discounted Value).  Promptly upon its
receipt of such notice and confirmation of the Optional Repurcahse Price as so
calculated by the Depositor, the Trustee shall notify the Existing Class A
Certificateholders of such Optional Repurchase Price.   The calculation of the
Optional Repurchase Price by the Depositor, as so confirmed by the Trustee,
shall be conclusive and binding absent manifest error.  For purposes of
calculating and confirming the Optional Repurchase Price, the Trustee shall be
entitled to rely on the calculation of the Remaining Average Life, the
calculation of the Remaining Scheduled Payments and the mathematical formula for
determining the Discounted Value furnished to it by the Depositor, in each case
absent manifest error.

 

(c)           Before 12:00 p.m. New York time on the Optional Repurchase Date,
the Depositor shall deposit the Optional Repurchase Price with the Trustee.  If
the Optional Repurchase Price shall have been so deposited with the Trustee,
then, on the Optional Repurchase Date and notwithstanding anything in this
Agreement to the contrary:

 

(i)            the Trustee shall pay the Optional Repurchase Price to the
Existing Class A Certificateholders pro rata based on the respective Face
Amounts of the Class A Certificates held by each;  provided that no such
Existing Class A Certificateholder shall be entitled to receive its pro rata
share of the Optional Repurchase Price unless and until it shall have
surrendered its Class A Certificate (each a “Repurchased Certificate”) to the
Trustee or furnished to the Trustee (x) evidence satisfactory to the Trustee
that such Repurchased Certificate has been lost, stolen, mutilated or destroyed
and (y) such indemnification and documentation as the Trustee or the Depositor
may reasonably request as a condition to recognizing such Existing Class A
Certificateholder as the holder of such Repurchased Certificate;

 

(ii)           all Class A Certificates shall be deemed to have been transferred
to the Depositor and, accordingly, (x) the Trustee shall execute, authenticate
and deliver, in the name of the

 

10

--------------------------------------------------------------------------------


 

Depositor, one or more new Class A Certificates having an aggregate Face Amount
equal to the Face Amount of the Class A Certificates immediately prior to the
Optional Repurchase Date, (y) the Depositor shall be deemed to be the sole
Certificateholder of the Class A Certificates for all purposes (except that any
distributions to be made in respect of the Class A Certificates pursuant to
Section 5.01 on the Optional Repurchase Date shall continue to be made to the
Existing Class A Certificateholders) and (z) the Registrar shall register the
Depositor as the Certificateholder of all Class A Certificates in the Register
effective as of the Optional Repurchase Date; and

 

(iii)          regardless of whether the Repurchased Certificates held by each
such Existing Class A Certificateholder shall have been surrendered to the
Trustee, such Repurchased Certificates shall be deemed to have been canceled in
exchange for the new Class A Certificates issued to the Depositor pursuant to
clause (ii), and no holder of such Repurchased Certificates shall have any
further right to receive any distributions hereunder other than (x)
distributions that would otherwise be made to such holder on such Optional
Repurchase Date pursuant to Section 5.01 and (y) the right to receive payment of
its pro rata share of the Optional Repurchase Price upon surrender of such
Repurchased Certificate as set forth in clause (i).

 


ARTICLE V
DISTRIBUTIONS


 

SECTION   5.01  Distributions.

 


(A)           ON EACH DISTRIBUTION DATE, SUBJECT TO THE OTHER APPLICABLE
PROVISIONS OF THIS AGREEMENT, SO LONG AS (I) THE UNDERLYING ASSETS HAVE NOT BEEN
DECLARED TO BE OR AUTOMATICALLY BECOME DUE AND PAYABLE FOLLOWING THE OCCURRENCE
OF AN UNDERLYING EVENT OF DEFAULT (EXCLUDING ANY SUCH DECLARATION THAT HAS BEEN
RESCINDED IN ACCORDANCE WITH THE UNDERLYING INDENTURE) AND (II) ALL ACCRUED
INTEREST IN RESPECT TO THE UNDERLYING ASSETS FOR THE RELATED UNDERLYING PAYMENT
DATE AND ALL PRIOR UNDERLYING PAYMENT DATES HAS BEEN PAID IN FULL, THE TRUSTEE
SHALL DISTRIBUTE ANY UNDERLYING PAYMENTS WITH RESPECT TO ANY DISTRIBUTION DATE
TO THE CERTIFICATEHOLDERS AS OF THE RELATED RECORD DATE AS FOLLOWS:


 

(I)            FIRST:  TO THE CLASS A CERTIFICATEHOLDERS, AS INTEREST, AN AMOUNT
EQUAL TO (I) THE AMOUNT OF INTEREST ACCRUED AT THE CERTIFICATE RATE ON THE
AGGREGATE PRINCIPAL BALANCES OF THE CLASS A CERTIFICATES DURING THE CERTIFICATE
ACCRUAL PERIOD WITH RESPECT TO SUCH DISTRIBUTION DATE PLUS (II) ANY SUCH
INTEREST ACCRUED DURING ANY PRECEDING CERTIFICATE ACCRUAL PERIOD BUT NOT PAID ON
ANY PRECEDING DISTRIBUTION DATE;

 

(II)           SECOND:  TO THE CLASS B CERTIFICATEHOLDERS, AS INTEREST, AN
AMOUNT EQUAL TO (I) THE AMOUNT OF INTEREST ACCRUED AT THE CERTIFICATE RATE ON
THE AGGREGATE PRINCIPAL BALANCES OF THE CLASS B CERTIFICATES DURING THE
CERTIFICATE ACCRUAL PERIOD WITH RESPECT TO SUCH DISTRIBUTION DATE PLUS (II) ANY
SUCH INTEREST ACCRUED DURING ANY PRECEDING CERTIFICATE ACCRUAL PERIOD BUT NOT
PAID ON ANY PRECEDING DISTRIBUTION DATE;

 

(III)          THIRD:  TO THE CLASS A CERTIFICATEHOLDERS, AS PRINCIPAL, UNTIL
THE AGGREGATE PRINCIPAL BALANCE OF THE CLASS A CERTIFICATES SHALL HAVE BEEN
REDUCED TO ZERO; AND

 

(IV)          FOURTH:  TO THE CLASS B CERTIFICATEHOLDERS, AS PRINCIPAL, UNTIL
THE AGGREGATE PRINCIPAL BALANCE OF THE CLASS B CERTIFICATES SHALL HAVE BEEN
REDUCED TO ZERO.

 


(B)           ON EACH DISTRIBUTION DATE WHERE (I) THE UNDERLYING ASSETS HAVE
BEEN DECLARED TO BE OR HAVE AUTOMATICALLY BECOME DUE AND PAYABLE FOLLOWING THE
OCCURRENCE OF AN UNDERLYING EVENT OF DEFAULT (EXCLUDING ANY SUCH DECLARATION
THAT HAS BEEN RESCINDED IN ACCORDANCE WITH THE UNDERLYING INDENTURE) OR

 

11

--------------------------------------------------------------------------------


 

(ii) all accrued interest in respect to the Underlying Assets for the related
Underlying Payment Date and all prior Underlying Payment Dates has not been paid
in full, subject to the other applicable provisions of this Agreement, the
Trustee shall distribute any Underlying Payments with respect to any
Distribution Date to the Certificateholders as of the related Record Date as
follows:


 

(I)            FIRST:  TO THE CLASS A CERTIFICATEHOLDERS, AS INTEREST, AN AMOUNT
EQUAL TO (I) THE AMOUNT OF INTEREST ACCRUED AT THE CERTIFICATE RATE ON THE
AGGREGATE PRINCIPAL BALANCES OF THE CLASS A CERTIFICATES DURING THE CERTIFICATE
ACCRUAL PERIOD ENDING ON OR MOST RECENTLY PRECEDING SUCH DISTRIBUTION DATE PLUS
(II) ANY SUCH INTEREST ACCRUED DURING ANY PRECEDING CERTIFICATE ACCRUAL PERIOD
BUT NOT PAID ON ANY PRECEDING DISTRIBUTION DATE;

 

(II)           SECOND:  TO THE CLASS A CERTIFICATEHOLDERS, AS PRINCIPAL, UNTIL
THE AGGREGATE PRINCIPAL BALANCE OF THE CLASS A CERTIFICATES SHALL HAVE BEEN
REDUCED TO ZERO;

 

(III)          THIRD:  TO THE CLASS B CERTIFICATEHOLDERS, AS INTEREST, AN AMOUNT
EQUAL TO (I) THE AMOUNT OF INTEREST ACCRUED AT THE CERTIFICATE RATE ON THE
AGGREGATE PRINCIPAL BALANCES OF THE CLASS B CERTIFICATES DURING THE CERTIFICATE
ACCRUAL PERIOD ENDING ON OR MOST RECENTLY PRECEDING SUCH DISTRIBUTION DATE PLUS
(II) ANY SUCH INTEREST ACCRUED DURING ANY PRECEDING CERTIFICATE ACCRUAL PERIOD
BUT NOT PAID ON ANY PRECEDING DISTRIBUTION DATE; AND

 

(IV)          FOURTH:  TO THE CLASS B CERTIFICATEHOLDERS, AS PRINCIPAL, UNTIL
THE AGGREGATE PRINCIPAL BALANCE OF THE CLASS B CERTIFICATES SHALL HAVE BEEN
REDUCED TO ZERO.

 


(C)           ALL DISTRIBUTIONS PURSUANT TO THIS SECTION 5.01 SHALL BE MADE TO
THE CERTIFICATEHOLDERS OF EACH CLASS IN PROPORTION TO THE PRINCIPAL BALANCES OF
THE CERTIFICATES OF SUCH CLASS HELD BY THEM.


 


(D)           ON EACH DISTRIBUTION DATE, SUBJECT TO THE OTHER APPLICABLE
PROVISIONS OF THIS AGREEMENT, THE TRUSTEE SHALL DISTRIBUTE ANY REINVESTMENT
INCOME WITH RESPECT TO SUCH DISTRIBUTION DATE TO THE CERTIFICATEHOLDERS, AS
INTEREST, IN PROPORTION TO THE AMOUNTS DISTRIBUTED TO THEM PURSUANT TO SECTION
5.01(A) OR 5.01(B), AS APPLICABLE.


 


(E)           ON EACH DISTRIBUTION DATE, SUBJECT TO THE OTHER APPLICABLE
PROVISIONS OF THIS AGREEMENT, THE TRUSTEE SHALL DISTRIBUTE ANY UNDERLYING
MAKE-WHOLE PAYMENTS TO THE CERTIFICATEHOLDERS IN PROPORTION TO THE PAYMENTS OF
PRINCIPAL DISTRIBUTED TO THEM PURSUANT TO SECTION 5.01(A) OR 5.01(B), AS
APPLICABLE.


 


(F)            FOR PURPOSES OF MAKING DISTRIBUTIONS UNDER THIS SECTION 5.01, THE
TRUSTEE SHALL NOT BE DEEMED TO HAVE NOTICE OR KNOWLEDGE OF ANY UNDERLYING EVENT
OF DEFAULT UNLESS A RESPONSIBLE OFFICER ASSIGNED TO AND WORKING IN THE
DESIGNATED OFFICE HAS ACTUAL KNOWLEDGE THEREOF OR UNLESS WRITTEN NOTICE OF ANY
EVENT WHICH IS IN FACT SUCH AN UNDERLYING EVENT OF DEFAULT IS RECEIVED BY THE
TRUSTEE AT THE DESIGNATED OFFICE, AND SUCH NOTICE REFERENCES THE UNDERLYING
ASSETS.


 

SECTION   5.02  Method of Payment.

 

All distributions pursuant to Section 5.01 shall be made by the Trustee to the
Certificateholders, in lawful money of the United States of America, by wire
transfer of immediately available funds to the respective accounts in the United
States of America of such Certificateholders; provided, however, that, if any
Certificateholder has not provided to the Trustee, at least 15 days prior to the
date of such payment, information as to an account in the United States to which
such payment may be wire transferred, the Trustee shall mail, by first class
mail, a check for the amount of such payment to the most recent address of such
Certificateholder set forth in the Register.

 

12

--------------------------------------------------------------------------------


 

SECTION   5.03  Withholdings and other Taxes and Governmental Charges.

 

If the Trustee shall be required to withhold from any amount otherwise
distributable pursuant to Section 5.01 an amount on account of taxes, the
Trustee shall withhold the amount so required to be withheld and the amount
distributed in respect of such amount shall be reduced accordingly.  If any
other tax or other governmental charge shall become payable by or on behalf of
the Trustee with respect to any Certificate, such tax or governmental charge
shall be payable by the related Certificateholder and may be withheld by the
Trustee from distributions to such Certificateholder.

 

SECTION   5.04  Subordination.

 

Anything in this Agreement or the Certificates to the contrary notwithstanding,
the Class B Certificateholders agree for the benefit of the Class A
Certificateholders that the rights of the Class B Certificateholders to
distributions shall be subordinate and junior to the rights of the Class A
Certificateholders to distributions to the extent and in the manner set forth in
Section 5.01.  If, notwithstanding Section 5.01, any Class B Certificateholder
shall have received any distribution contrary to Section 5.01, then, unless and
until the aggregate Principal Balance of the Class A Certificates shall have
been reduced to zero, such distribution shall be received and held in trust for
the benefit of, and shall forthwith be paid over and delivered to, the Trustee,
which shall pay and deliver the same to the Class A Certificateholders
consistent with Section 5.01.

 


ARTICLE VI
DOCUMENT DISTRIBUTION AND REPORTING


 

SECTION   6.01  Document Distributions.

 


(A)           ON EACH DISTRIBUTION DATE OR AS PROMPTLY THEREAFTER AS IS
PRACTICABLE, THE TRUSTEE SHALL PREPARE AND MAKE AVAILABLE ON ITS INTERNET
WEBSITE (INITIALLY LOCATED AT WWW.ETRUSTEE.NET) TO EACH CERTIFICATEHOLDER
(WHETHER OR NOT SUCH CERTIFICATEHOLDER RECEIVES A PAYMENT ON SUCH DISTRIBUTION
DATE) AND THE DEPOSITOR A STATEMENT SETTING FORTH:


 

(I)            THE AMOUNT OF AVAILABLE FUNDS WITH RESPECT TO SUCH DISTRIBUTION
DATE, SEPARATELY IDENTIFYING THE AMOUNT THEREOF ATTRIBUTABLE TO UNDERLYING
PAYMENTS, UNDERLYING MAKE-WHOLE PAYMENTS  AND REINVESTMENT INCOME;

 

(II)           THE AGGREGATE AMOUNT DISTRIBUTED PURSUANT TO SECTIONS 5.01(A),
5.01(B), (D) AND 5.01(E), SEPARATELY IDENTIFYING THE AMOUNT PURSUANT TO EACH
SUBPARAGRAPH OF SECTION 5.01(A) AND 5.01(B) AND, IF APPLICABLE, THE AMOUNT
THEREOF ATTRIBUTABLE TO SALE PROCEEDS PURSUANT TO SECTION 2.04(C);

 

(III)          THE AGGREGATE PRINCIPAL BALANCE OF EACH CLASS OF CERTIFICATES
BEFORE AND AFTER GIVING EFFECT TO THE AMOUNTS DISTRIBUTED ON SUCH DISTRIBUTION
DATE;

 

(IV)          IF APPLICABLE, THE AMOUNT OF ANY SHORTFALL BETWEEN THE AMOUNT THAT
WOULD HAVE BEEN DISTRIBUTED WITH RESPECT TO EITHER CLASS OF CERTIFICATES IF
INTEREST HAD BEEN DISTRIBUTED IN FULL AT THE APPLICABLE CERTIFICATE RATE; AND

 

(V)           SUCH OTHER INFORMATION AS THE TRUSTEE SHALL DECIDE TO INCLUDE.

 

13

--------------------------------------------------------------------------------


 


(B)           PROMPTLY AFTER THE TRUSTEE RECEIVES IT, THE TRUSTEE SHALL MAKE
AVAILABLE TO THE CERTIFICATEHOLDERS AND THE DEPOSITOR A COPY OF ANY MATERIAL
DOCUMENT RECEIVED BY THE TRUSTEE, AS A HOLDER OF THE UNDERLYING ASSETS.


 

SECTION   6.02  Rule 144A Reporting.

 

If the Trust is not or ceases to be subject to Section 13 or 15(d) of the
Exchange Act and is not subject to the reporting requirements of Rule 12g3-2(b)
under the Exchange Act, the Depositor shall prepare and furnish to the Trustee
for further delivery to the Certificateholders upon the written request of any
Certificateholder the information described under paragraph (d)(4)(i) of Rule
144A under the Securities Act as contemplated thereby.  The Trustee shall have
no responsibility for reviewing or for the accuracy or sufficiency of such
information for any purpose.

 


ARTICLE VII
CERTAIN TAX MATTERS


 

SECTION   7.01  Intended Tax Treatment.

 

It is the intention of the parties hereto that the Class D-1 Bonds and the
portion of the Class D-2 Bonds, the Ownership of which is evidenced by the Class
A Certificates (the “Debt Instruments”) constitute a Grantor Trust for federal
income tax purposes.  The Trust is intended to qualify as one or more fixed
investment trusts within the meaning of Treasury Regulation §301.7701-4(c), and
it is neither the purpose nor the intent of the parties hereto to create a
partnership, joint venture or association taxable as a corporation between or
among any or all of the Certificateholders, the Depositor or the Trustee.  In
furtherance of the foregoing, the purpose of the Trust shall be to protect and
conserve the assets of the Trust, and the Trust shall not at any time engage in
or carry on any kind of business or any kind of commercial or investment
activity, except as provided in this Agreement.  In no event shall the Trustee
have any power to vary the investment of the Certificateholders in the
Certificates or to substitute new investments or reinvest so as to enable the
Trust to take advantage of variations in the market to improve the investment of
the Certificateholders in the Certificates.  Neither the foregoing nor any other
provision of this Agreement precludes the treatment of the Underlying Assets
represented by the Class B Certificates as indebtedness for federal income tax
purposes if sold to a party other than the Depositor.

 

SECTION   7.02  Grantor Trust Administration.

 


(A)           THE DEBT INSTRUMENTS WILL BE CHARACTERIZED AS INDEBTEDNESS FOR
FEDERAL INCOME TAX PURPOSES. THE TRUSTEE SHALL TREAT THE PORTION OF THE TRUST
CONSISTING OF THE DEBT INSTRUMENTS, FOR TAX RETURN PREPARATION PURPOSES, AS A
GRANTOR TRUST UNDER THE GRANTOR TRUST PROVISIONS AND, IF NECESSARY, UNDER
APPLICABLE STATE LAW AND SHALL FILE APPROPRIATE FEDERAL OR STATE TAX RETURNS FOR
EACH TAXABLE YEAR ENDING ON OR AFTER THE LAST DAY OF THE CALENDAR YEAR IN WHICH
THE CLASS A CERTIFICATES ARE ISSUED.


 


(B)           THE TRUSTEE SHALL PREPARE, SIGN AND FILE ALL OF THE TAX RETURNS IN
RESPECT OF THE TRUST.  THE OUT-OF-POCKET EXPENSES OF PREPARING AND FILING SUCH
RETURNS SHALL BE BORNE BY THE TRUSTEE, AND THE TRUSTEE SHALL NOT EMPLOY ANY
EXTERNAL SERVICE PROVIDERS THAT HAVE NOT BEEN APPROVED FOR SUCH PURPOSE BY THE
DEPOSITOR.  THE TRUSTEE SHALL COMPLY WITH SUCH REQUIREMENT BY FILING FORM 1041,
INDICATING THE NAME AND ADDRESS OF THE TRUST AND SIGNED BY THE TRUSTEE BUT
OTHERWISE LEFT BLANK.  THERE SHALL BE APPENDED TO EACH SUCH FORM A SCHEDULE FOR
EACH CERTIFICATEHOLDER INDICATING SUCH CERTIFICATEHOLDER’S SHARE OF INCOME AND
EXPENSES OF THE TRUST FOR THE PORTION OF THE PRECEDING CALENDAR YEAR IN WHICH
SUCH CERTIFICATEHOLDER WAS A CERTIFICATEHOLDER.  SUCH FORM SHALL BE PREPARED IN
SUFFICIENT DETAIL TO ENABLE REPORTING ON THE CASH OR ACCRUAL METHOD OF
ACCOUNTING, AS APPLICABLE, AND TO REPORT ON SUCH CERTIFICATEHOLDER’S FISCAL YEAR
IF OTHER THAN THE CALENDAR YEAR.  THE DEPOSITOR SHALL PROVIDE ON A TIMELY BASIS
TO THE TRUSTEE OR ITS DESIGNEE SUCH

 

14

--------------------------------------------------------------------------------


 

information with respect to the Trust as is in its possession and reasonably
requested by the Trustee to enable it to perform its obligations under this
Section 7.02(b).  Without limiting the generality of the foregoing, the
Depositor, within 30 days following the Trustee’s request therefor, shall
provide in writing to the Trustee such information as is reasonably requested by
the Trustee for tax purposes, and the Trustee’s duty to perform its reporting
and other tax compliance obligations under this Section 7.02(b) shall be subject
to the condition that it receives from the Depositor such information possessed
by the Depositor that is necessary to permit the Trustee to perform such
obligations.


 


(C)           THE TRUSTEE SHALL PERFORM ON BEHALF OF THE TRUST ALL REPORTING AND
OTHER TAX COMPLIANCE DUTIES THAT ARE REQUIRED IN RESPECT THEREOF UNDER THE CODE,
THE GRANTOR TRUST PROVISIONS OR OTHER COMPLIANCE GUIDANCE ISSUED BY THE INTERNAL
REVENUE SERVICE OR ANY STATE OR LOCAL TAXING AUTHORITY, INCLUDING THE FURNISHING
TO CERTIFICATEHOLDERS OF THE SCHEDULES DESCRIBED IN SECTION 7.02(B).


 


(D)           THE TRUSTEE SHALL PERFORM ITS DUTIES HEREUNDER SO AS TO MAINTAIN
THE STATUS OF THE TRUST AS A GRANTOR TRUST UNDER THE GRANTOR TRUST PROVISIONS. 
THE TRUSTEE, AND THE DEPOSITOR EACH SHALL NOT KNOWINGLY TAKE (OR, AS APPLICABLE,
CAUSE THE TRUST TO TAKE) ANY ACTION OR (IN THE CASE OF THE TRUSTEE) FAIL TO TAKE
OR FAIL TO CAUSE TO BE TAKEN ANY ACTION THAT, UNDER THE GRANTOR TRUST
PROVISIONS, IF TAKEN OR NOT TAKEN, AS THE CASE MAY BE, COULD ENDANGER THE STATUS
OF THE PORTION OF THE TRUST CONSISTING OF THE DEBT INSTRUMENTS AS A GRANTOR
TRUST OR RESULT IN THE IMPOSITION OF A TAX UPON THE TRUST OR ITS ASSETS OR
TRANSACTIONS.


 


(E)           IF ANY TAX IS IMPOSED ON THE TRUST, SUCH TAX, TOGETHER WITH ALL
INCIDENTAL COSTS AND EXPENSES (INCLUDING INTEREST AND PENALTIES), SHALL BE
CHARGED TO AND PAID BY (I) BY THE TRUSTEE, IF SUCH TAX ARISES OUT OF OR RESULTS
FROM A BREACH BY THE TRUSTEE OF ANY OF ITS OBLIGATIONS HEREUNDER OR (II)
OTHERWISE, THE DEPOSITOR.


 


ARTICLE VIII
ACCOUNTS


 

SECTION   8.01  Custodial Account.

 

The Trustee shall hold the Underlying Assets in a custodial account in the name
of the Trust or the Trustee (or in the name of a nominee for either thereof) at
the Trustee or at an Eligible Institution selected by the Trustee (the
“Custodial Account”); provided, however, that the Custodial Account may be a
segregated subaccount of another account or of another subaccount.

 

SECTION   8.02  Collection Account.

 


(A)           THE TRUSTEE SHALL ESTABLISH AN ACCOUNT AT THE TRUSTEE OR AT AN
ELIGIBLE INSTITUTION INTO WHICH ALL UNDERLYING PAYMENTS, UNDERLYING MAKE-WHOLE
PAYMENTS AND ALL REINVESTMENT INCOME SHALL BE RECEIVED AND DEPOSITED FROM TIME
TO TIME AND FROM WHICH AVAILABLE FUNDS SHALL BE DISTRIBUTED PURSUANT TO SECTION
5.01 (THE “COLLECTION ACCOUNT”); PROVIDED, HOWEVER, THAT THE COLLECTION ACCOUNT
MAY BE A SEGREGATED SUBACCOUNT OF ANOTHER ACCOUNT OR OF ANOTHER SUBACCOUNT.  THE
COLLECTION ACCOUNT SHALL BE HELD BY AND IN THE NAME OF THE TRUST OR THE TRUSTEE
(OR IN THE NAME OF A NOMINEE FOR EITHER THEREOF).  TO FACILITATE THE
IDENTIFICATION OF UNDERLYING PAYMENTS AS DISTINGUISHED FROM REINVESTMENT INCOME,
THE TRUSTEE SHALL HAVE THE AUTHORITY TO DESIGNATE SEPARATE SUBACCOUNTS IN THE
COLLECTION ACCOUNT RELATING TO UNDERLYING PAYMENTS, UNDERLYING MAKE-WHOLE
PAYMENTS AND REINVESTMENT INCOME.


 


(B)           THE TRUSTEE SHALL, AT THE DIRECTION OF THE DEPOSITOR, INVEST
MONEYS IN THE COLLECTION ACCOUNT ON BEHALF OF THE TRUST IN ELIGIBLE INVESTMENTS
SELECTED BY THE TRUSTEE, WHICH SHALL MATURE NOT LATER THAN THE BUSINESS DAY
IMMEDIATELY PRECEDING THE DISTRIBUTION DATE NEXT FOLLOWING THE DATE OF SUCH

 

15

--------------------------------------------------------------------------------


 


INVESTMENT AT WHICH TIME SUCH MONEYS SHALL BE DISTRIBUTED TO CERTIFICATEHOLDERS
IN ACCORDANCE WITH SECTION 5.01.  THE TRUSTEE SHALL SELECT INVESTMENTS FOR THE
INVESTMENT OF THE COLLECTION ACCOUNT FROM AMONG ELIGIBLE INVESTMENTS.  IF AN
INVESTMENT CEASES TO MEET THE REQUIREMENTS OF AN ELIGIBLE INVESTMENT AS
SPECIFIED IN THE DEFINITION THEREOF, THE TRUSTEE SHALL CAUSE ALL MONEYS IN SUCH
INVESTMENT TO BE WITHDRAWN AND INVESTED IN AN ELIGIBLE INVESTMENT AS PROMPTLY AS
PRACTICABLE, BUT IN ANY EVENT WITHIN FIVE BUSINESS DAYS, AFTER THE TRUSTEE’S
ACTUAL KNOWLEDGE OR RECEIPT OF WRITTEN NOTICE OF THE OCCURRENCE OF SUCH
INVESTMENT’S CEASING TO MEET SUCH REQUIREMENTS.  ALL NET INCOME AND GAIN
REALIZED FROM ANY SUCH INVESTMENTS SHALL BE ADDED TO THE COLLECTION ACCOUNT AS
REINVESTMENT INCOME, AND THE TRUSTEE SHALL HAVE NO LIABILITY THEREFOR.


 

SECTION   8.03  Accounts and Assets To Be Held in Trust, Etc.

 

The Trustee’s interest in the Accounts and the assets therein shall be solely
that of the Trustee.  The Trustee shall keep the Accounts and the assets therein
held separate from the general assets of the Trustee by notations in its records
in accordance with its trust practices.  For the avoidance of doubt, the
establishment of either or both Accounts as subaccounts as contemplated by
Section 8.01 or the first sentence of Section 8.02(a) shall not be deemed to be
a violation of the immediately preceding sentence of this Section 8.03.  The
Trustee shall not subject either Account or the assets therein to any right,
charge, security interest, lien or claim of any kind in favor of the Trustee or
any Person claiming by or through the Trustee or assign, transfer, pledge or
otherwise dispose of or extend credit or advance funds against either Account or
the assets therein.  Without limiting the generality of the foregoing, the
Trustee shall not reduce (including by way of setoff), withhold or delay any
distribution to any Certificateholder on account of any amount owed to the
Trustee pursuant to Section 9.09 or 9.10 or otherwise.

 


ARTICLE IX
THE TRUSTEE


 

SECTION   9.01  Use of Agents; Appointment of Additional Trustees.

 


(A)           THE TRUSTEE MAY PERFORM ITS OBLIGATIONS HEREUNDER THROUGH ONE OR
MORE AGENTS, WHICH SHALL BE CHOSEN WITH DUE CARE BY THE TRUSTEE, TAKING INTO
ACCOUNT, AMONG OTHER FACTORS, THE SERVICES TO BE PERFORMED BY SUCH AGENT AND
SUCH AGENT’S QUALIFICATIONS AND FINANCIAL STATUS.  THE USE OF SUCH AGENTS SHALL
NOT ALTER OR DIMINISH THE TRUSTEE’S RESPONSIBILITIES AS TRUSTEE HEREUNDER, AND
THE TRUSTEE SHALL NOT BE RESPONSIBLE FOR ANY WILLFUL MISCONDUCT OR NEGLIGENCE ON
THE PART OF ANY AGENT APPOINTED WITH DUE CARE.


 


(B)           FOR THE PURPOSE OF MEETING THE LEGAL REQUIREMENTS OF CERTAIN LOCAL
JURISDICTIONS, THE TRUSTEE WILL HAVE THE POWER TO APPOINT CO-TRUSTEES OR
SEPARATE TRUSTEES OF ALL OR ANY PART OF THE TRUST.  IN THE EVENT OF SUCH
APPOINTMENT, ALL RIGHTS, POWERS, DUTIES AND OBLIGATIONS CONFERRED OR IMPOSED
UPON THE TRUSTEE BY THIS AGREEMENT WILL BE CONFERRED OR IMPOSED UPON THE TRUSTEE
AND EACH SUCH SEPARATE TRUSTEE OR CO-TRUSTEE JOINTLY, OR, IN ANY JURISDICTION IN
WHICH THE TRUSTEE SHALL BE INCOMPETENT OR UNQUALIFIED TO PERFORM CERTAIN ACTS,
SINGLY UPON SUCH SEPARATE TRUSTEE OR CO-TRUSTEE WHO SHALL EXERCISE AND PERFORM
SUCH RIGHTS, POWERS, DUTIES AND OBLIGATIONS SOLELY AT THE DIRECTION OF THE
TRUSTEE BUT WHICH SHALL BE INDEPENDENTLY RESPONSIBLE TO THE TRUSTEE FOR
COMPLIANCE WITH THE REQUIREMENTS OF SUCH LOCAL JURISDICTION.


 

SECTION   9.02  Limited Authority of the Trustee.

 


(A)           THE TRUSTEE IS TO ACT SOLELY IN A TRUSTEE CAPACITY HEREUNDER. 
ALTHOUGH THE TRUSTEE WILL ACT AS A LIMITED AGENT OF THE CERTIFICATEHOLDERS IN
SAFEKEEPING AND BOOKKEEPING FOR THE UNDERLYING ASSETS, THE TRUSTEE WILL HAVE NO
AUTHORITY TO ACT FOR OR ASSERT ANY RIGHT ON BEHALF OF ANY CERTIFICATEHOLDER
EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT.

 

16

--------------------------------------------------------------------------------


 


(B)           THE TRUSTEE SHALL TAKE NO ACTION IN RESPECT OF ANY
CERTIFICATEHOLDER OR EITHER ACCOUNT OR ANY UNDERLYING ASSETS NOT EXPLICITLY
PROVIDED FOR HEREIN; IN PARTICULAR, AND NOT BY WAY OF LIMITATION, THE TRUSTEE
SHALL NOT, EXCEPT AS PROVIDED HEREIN:


 

(I)            FAIL TO DISTRIBUTE AVAILABLE FUNDS AS REQUIRED HEREBY, EXCEPT AS
OTHERWISE PROVIDED HEREIN;

 

(II)           TAKE ANY ACTION WITH RESPECT TO AN UNDERLYING DEFAULT;

 

(III)          PROVIDE ANY INVESTMENT ADVICE, INVESTMENT COUNSELING OR PORTFOLIO
MANAGEMENT TO ANY CERTIFICATEHOLDER, IN A CERTIFICATEHOLDER’S CAPACITY AS SUCH;
OR

 

(IV)          GUARANTEE OR OTHERWISE ENHANCE THE CREDITWORTHINESS OF ANY
UNDERLYING ASSET.

 

SECTION   9.03  Waiver of Claims.

 

The Trustee hereby waives all claims, liens, charges, equities and rights of
setoff that it may now or at any time hereafter have against any of the
Underlying Assets.

 

SECTION   9.04  Prevention or Delay in Performance by the Trustee.

 

The Trustee shall not incur any liability to any Certificateholder if, by reason
of any provision of any present or future law or regulation thereunder, of any
governmental authority, or by reason of any act of God or war or other
circumstance beyond the control of the Trustee, the Trustee shall be prevented
or forbidden from doing or performing any act or thing which the terms of this
Agreement provide shall be done or performed.

 

SECTION   9.05  Ownership of and Transactions in Underlying Assets and
Certificates.

 

The Trustee and its Affiliates may own and deal in securities of the same issue
as the Underlying Assets, other securities issued under the Underlying Indenture
and any Certificates.

 

SECTION   9.06  Exculpation of the Trustee and Related Matters.

 


(A)           THE DUTIES AND OBLIGATIONS OF THE TRUSTEE SHALL BE DETERMINED
SOLELY BY THE EXPRESS PROVISIONS OF THIS AGREEMENT.


 


(B)           THE TRUSTEE ASSUMES NO OBLIGATION OR LIABILITY HEREUNDER TO
CERTIFICATEHOLDERS OTHER THAN BY REASON OF THE TRUSTEE’S WILLFUL MISCONDUCT, BAD
FAITH OR NEGLIGENCE IN THE PERFORMANCE OF SUCH DUTIES AS ARE SPECIFICALLY SET
FORTH HEREIN.


 


(C)           NONE OF THE PROVISIONS OF THIS AGREEMENT SHALL REQUIRE THE TRUSTEE
TO EXPEND OR RISK ITS OWN FUNDS OR OTHERWISE TO INCUR ANY LIABILITY, FINANCIAL
OR OTHERWISE, IN THE PERFORMANCE OF ANY OF ITS DUTIES HEREUNDER, OR IN THE
EXERCISE OF ANY OF ITS RIGHTS OR POWERS IF IT SHALL HAVE REASONABLE GROUNDS FOR
BELIEVING THAT REPAYMENT OF SUCH FUNDS OR INDEMNITY SATISFACTORY TO IT AGAINST
SUCH RISK OR LIABILITY IS NOT ASSURED TO IT.


 


(D)           THE TRUSTEE SHALL NOT BE LIABLE WITH RESPECT TO ANY ACTION TAKEN
OR OMITTED TO BE TAKEN BY IT IN GOOD FAITH IN ACCORDANCE WITH ANY DIRECTION OF
THE DEPOSITOR OR THE CERTIFICATEHOLDERS GIVEN UNDER THIS AGREEMENT.

 

17

--------------------------------------------------------------------------------


 


(E)           WHENEVER IN THE ADMINISTRATION OF THE PROVISIONS OF THIS AGREEMENT
THE TRUSTEE SHALL DEEM IT NECESSARY OR DESIRABLE THAT A MATTER BE PROVED OR
ESTABLISHED BEFORE THE TRUSTEE TAKES OR PERMITS ANY ACTION TO BE TAKEN
HEREUNDER, SUCH MATTER SHALL (EXCEPT AS OTHERWISE MAY BE EXPRESSLY PROVIDED
HEREIN), IN THE ABSENCE OF NEGLIGENCE OR BAD FAITH ON THE PART OF THE TRUSTEE,
BE DEEMED TO BE CONCLUSIVELY PROVED AND ESTABLISHED BY A CERTIFICATE SIGNED BY
ONE OF THE DEPOSITOR’S OFFICERS, AND DELIVERED TO THE TRUSTEE, AND SUCH
CERTIFICATE, IN THE ABSENCE OF NEGLIGENCE OR BAD FAITH ON THE PART OF THE
TRUSTEE, SHALL BE FULL WARRANT TO THE TRUSTEE FOR ANY ACTION TAKEN, PERMITTED OR
OMITTED BY IT UNDER THE PROVISIONS OF THIS AGREEMENT IN RELIANCE THEREON.


 


(F)            THE TRUSTEE SHALL NOT BE LIABLE FOR ANY ACTION OR ANY FAILURE TO
ACT BY IT IN RELIANCE UPON THE ADVICE OF OR INFORMATION FROM LEGAL COUNSEL OR
ACCOUNTANTS OR ANY OTHER PERSON BELIEVED BY IT IN GOOD FAITH TO BE COMPETENT TO
GIVE SUCH ADVICE OR INFORMATION.  THE TRUSTEE MAY CONCLUSIVELY RELY AND SHALL BE
FULLY PROTECTED IN ACTING OR REFRAINING FROM ACTING UPON ANY RESOLUTION,
CERTIFICATE, STATEMENT, INSTRUMENT, OPINION, REPORT, NOTICE, REQUEST, CONSENT,
ORDER, APPROVAL OR OTHER PAPER OR DOCUMENT BELIEVED BY IT TO BE GENUINE AND TO
HAVE BEEN SIGNED OR PRESENTED BY THE PROPER PARTY OR PARTIES.  THE TRUSTEE SHALL
NOT BE REQUIRED TO MAKE ANY INVESTIGATION INTO THE FACTS OR MATTERS STATED IN
ANY RESOLUTION, CERTIFICATE, STATEMENT, INSTRUMENT, OPINION, REPORT, NOTICE,
REQUEST, CONSENT, ENTITLEMENT ORDER, APPROVAL OR OTHER PAPER OR DOCUMENT.


 


(G)           WITHOUT LIMITING THE GENERALITY OF SECTION 3.02, IN NO EVENT SHALL
THE TRUSTEE BE LIABLE FOR THE SELECTION OF INVESTMENTS OF THE TRUST OR FOR
INVESTMENT LOSSES INCURRED THEREON.  THE TRUSTEE SHALL HAVE NO LIABILITY IN
RESPECT OF LOSSES INCURRED AS A RESULT OF THE LIQUIDATION OF ANY INVESTMENT
BEFORE ITS STATED MATURITY OR THE FAILURE OF ANY PERSON TO PROVIDE TIMELY
INVESTMENT DIRECTIONS TO THE TRUSTEE.


 


(H)           NO BANK IN WHICH AN ACCOUNT IS MAINTAINED SHALL BE DEEMED AN AGENT
OF THE TRUSTEE.


 


(I)            THE TRUSTEE SHALL HAVE NO RESPONSIBILITY FOR ANY STATEMENTS
CONTAINED IN THIS AGREEMENT, THE CERTIFICATES AND ANY DESCRIPTIVE DOCUMENTATION
RELATING THERETO, EXCEPT FOR THE EXPRESS AGREEMENTS OF THE TRUSTEE HEREIN OR IN
THE CERTIFICATES.


 

SECTION   9.07  Fidelity Bond.

 

The Trustee shall maintain one or more fidelity bonds (which may be maintained
through self-insurance) in customary amounts to cover transactions of the kind
contemplated hereby.

 

SECTION   9.08  Resignation and Removal of the Trustee; Appointment of Successor
Trustee.

 


(A)           THE TRUSTEE MAY AT ANY TIME RESIGN AS TRUSTEE HEREUNDER BY WRITTEN
NOTICE THEREOF DELIVERED TO THE DEPOSITOR AND EACH CERTIFICATEHOLDER, SUCH
RESIGNATION TO TAKE EFFECT ONLY UPON THE APPOINTMENT OF A QUALIFIED SUCCESSOR
TRUSTEE AND ITS ACCEPTANCE OF SUCH APPOINTMENT AS HEREINAFTER PROVIDED.  IF THE
TRUSTEE RESIGNS HEREUNDER, THE TRUSTEE SHALL USE ITS BEST EFFORTS TO ASSIST THE
DEPOSITOR IN OBTAINING A SUCCESSOR TRUSTEE.


 


(B)           THE TRUSTEE MAY AT ANY TIME BE REMOVED, WITH OR WITHOUT CAUSE, BY
THE DEPOSITOR OR BY ALL THE CERTIFICATEHOLDER UPON 30 DAYS’ WRITTEN NOTICE OF
SUCH REMOVAL DELIVERED TO THE TRUSTEE (AND IN THE CASE OF REMOVAL BY
CERTIFICATEHOLDERS, TO THE DEPOSITOR), SUCH REMOVAL TO TAKE EFFECT ONLY UPON THE
APPOINTMENT OF A QUALIFIED SUCCESSOR TRUSTEE AND ITS ACCEPTANCE OF SUCH
APPOINTMENT AS HEREINAFTER PROVIDED.

 

18

--------------------------------------------------------------------------------


 


(C)           IF THE TRUSTEE BECOMES INCAPABLE OF ACTING, IS ADJUDGED TO BE
BANKRUPT OR INSOLVENT, OR A RECEIVER OF THE TRUSTEE OR OF ITS PROPERTY IS
APPOINTED, OR ANY PUBLIC OFFICER TAKES CHARGE OR CONTROL OF THE TRUSTEE OR OF
ITS PROPERTY OR AFFAIRS FOR THE PURPOSE OF REHABILITATION, CONSERVATION OR
LIQUIDATION, THEN THE TRUSTEE MAY BE REMOVED BY COURT ACTION INSTITUTED BY THE
DEPOSITOR OR ANY CERTIFICATEHOLDER.


 


(D)           ANY ENTITY INTO WHICH THE TRUSTEE MAY BE MERGED OR CONVERTED OR
WITH WHICH IT MAY BE CONSOLIDATED, OR ANY ENTITY RESULTING FROM ANY MERGER,
CONVERSION OR CONSOLIDATION TO WHICH THE TRUSTEE SHALL BE A PARTY, OR ANY ENTITY
SUCCEEDING TO ALL OR SUBSTANTIALLY ALL OF THE CORPORATE TRUST BUSINESS OF THE
TRUSTEE, SHALL BE THE SUCCESSOR OF THE TRUSTEE HEREUNDER WITHOUT THE EXECUTION
OR DELIVERY OF ANY PAPER OR ANY FURTHER ACT ON THE PART OF THE PARTIES HERETO;
PROVIDED, HOWEVER, THAT, IF, UPON THE OCCURRENCE OF SUCH EVENT, SUCH ENTITY
SHALL NOT BE ELIGIBLE TO SERVE AS TRUSTEE PURSUANT TO SECTION 9.08(E), SUCH
EVENT SHALL BE DEEMED TO BE AN ACT OF RESIGNATION BY THE TRUSTEE PURSUANT TO
SECTION 9.08(A), AND SUCH TRUSTEE SHALL DELIVER NOTICE THEREOF PURSUANT TO
SECTION 9.08(A) UPON THE OCCURRENCE OF SUCH EVENT.


 


(E)           IN CASE AT ANY TIME THE TRUSTEE ACTING HEREUNDER SHALL RESIGN OR
BE REMOVED, THE DEPOSITOR MAY APPOINT A SUCCESSOR TRUSTEE WITHIN 90 DAYS AFTER
THE DELIVERY OF A NOTICE OF RESIGNATION OR A NOTICE OF REMOVAL.  ANY SUCCESSOR
TRUSTEE SHALL BE A BANK OR TRUST COMPANY ORGANIZED AND DOING BUSINESS UNDER THE
LAWS OF THE UNITED STATES OF AMERICA OR OF ANY STATE THEREOF, AUTHORIZED TO ACT
AS TRUSTEE, HAVING A COMBINED CAPITAL AND SURPLUS OF AT LEAST $200,000,000,
RATED AT LEAST BBB+ BY S&P AND BAA2 BY MOODY’S AND SUBJECT TO SUPERVISION OR
EXAMINATION BY FEDERAL OR STATE AUTHORITY.  IF NO SUCCESSOR TRUSTEE HAS BEEN
APPOINTED AS SUCCESSOR TRUSTEE WITHIN 90 DAYS AFTER THE TRUSTEE HAS GIVEN
WRITTEN NOTICE OF ITS ELECTION TO RESIGN, THE RESIGNING TRUSTEE MAY, AT THE
EXPENSE OF THE DEPOSITOR, PETITION ANY COURT OF COMPETENT JURISDICTION FOR THE
APPOINTMENT OF A SUCCESSOR TRUSTEE.


 


(F)            ANY SUCCESSOR TRUSTEE APPOINTED HEREUNDER SHALL EXECUTE AND
DELIVER TO THE DEPOSITOR AND THE RETIRING TRUSTEE AN INSTRUMENT ACCEPTING SUCH
APPOINTMENT AND THEREUPON THE RESIGNATION OR REMOVAL OF THE RETIRING TRUSTEE
SHALL BECOME EFFECTIVE AND SUCH SUCCESSOR TRUSTEE SHALL BECOME VESTED WITH ALL
THE RIGHTS AND DUTIES OF THE RETIRING TRUSTEE.  THE RETIRING TRUSTEE SHALL (I)
UPON PAYMENT OF ITS CHARGES, DULY CAUSE THE ASSETS OF THE TRUST TO BE
TRANSFERRED TO SUCH SUCCESSOR TRUSTEE WHICH SHALL DEPOSIT THE SAME IN SEPARATE
ACCOUNTS HELD BY SUCH SUCCESSOR TRUSTEE AND DULY ASSIGN, TRANSFER AND DELIVER TO
SUCH SUCCESSOR TRUSTEE ALL RECORDS, CERTIFICATES AND RIGHTS TO ALL MONEYS HELD
BY SUCH RETIRING TRUSTEE HEREUNDER, AND (II) PAY OVER TO SUCH SUCCESSOR TRUSTEE
ANY FEES OR CHARGES PREVIOUSLY PAID TO THE TRUSTEE IN RESPECT OF DUTIES NOT YET
PERFORMED UNDER THIS AGREEMENT WHICH REMAIN TO BE PERFORMED BY SUCH SUCCESSOR
TRUSTEE.  ANY SUCCESSOR TRUSTEE SHALL (I) PROMPTLY MAIL NOTICE OF ITS
APPOINTMENT TO ALL AFFECTED CERTIFICATEHOLDERS, (II) AUTOMATICALLY BE BOUND BY
ALL TERMS OF THIS AGREEMENT AND (III) PROMPTLY TAKE SUCH STEPS AND ESTABLISH
SUCH BOOKS AND RECORDS AS MAY BE NECESSARY OR APPROPRIATE FOR IT TO COMPLY WITH
THE PROVISIONS OF THIS AGREEMENT.


 

SECTION   9.09  Fees and Expenses of the Trustee.

 

The reasonable charges, fees and reimbursements for services provided by the
Trustee hereunder shall be determined by mutual written agreement of the
Depositor and the Trustee, and the Depositor shall pay all such agreed charges,
fees and reimbursements of the Trustee; provided, however, that (i) the
Depositor shall not pay or be liable for the charges, fees and reimbursements
that are expressly required by this Agreement to be paid by Certificateholders
or the Trustee, and (ii) the Trustee shall not be released from any of its
duties hereunder as a result of the failure of the Depositor to pay any such
agreed charges, fees or reimbursements.

 

19

--------------------------------------------------------------------------------


 

SECTION   9.10  Indemnification of the Trustee.

 


(A)           THE DEPOSITOR AGREES TO INDEMNIFY THE TRUSTEE AND ANY OF ITS
AGENTS, OFFICERS, DIRECTORS OR EMPLOYEES AGAINST, TO DEFEND, AND TO HOLD THEM
HARMLESS FROM, ANY LOSSES, CLAIMS, DAMAGES, EXPENSES OR OTHER LIABILITIES, JOINT
OR SEVERAL, ARISING FOR ANY REASON (THE “TRUSTEE LIABILITIES”), AND ANY RELATED
OUT-OF-POCKET EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS)
(THE “TRUSTEE EXPENSES”), WHICH MAY ARISE OUT OF ACTS PERFORMED BY THE TRUSTEE
AND ANY OF ITS AGENTS, OFFICERS, DIRECTORS OR EMPLOYEES IN ACCORDANCE WITH THIS
AGREEMENT OR AS A RESULT OF ITS PARTICIPATION IN THE TRANSACTIONS CONTEMPLATED
HEREBY, OTHER THAN ANY TRUSTEE LIABILITIES AND TRUSTEE EXPENSES ARISING OUT OF
(I) NEGLIGENCE, WILLFUL MISCONDUCT OR BAD FAITH ON THE PART OF THE TRUSTEE AND
ANY OF ITS AGENTS, OFFICERS, DIRECTORS OR EMPLOYEES OR (II) THE BREACH OF ANY OF
THE TRUSTEE’S EXPRESS COVENANTS SET FORTH IN THIS AGREEMENT.


 


(B)           PROMPTLY AFTER RECEIPT BY THE TRUSTEE OF ACTUAL KNOWLEDGE OR
NOTICE OF ANY DEMAND, CLAIM OR CIRCUMSTANCES WHICH GIVES RISE OR WHICH, WITH THE
LAPSE OF TIME, WOULD OR MIGHT GIVE RISE TO A CLAIM OR THE COMMENCEMENT (OR
THREATENED COMMENCEMENT) OF ANY ACTION, PROCEEDING OR INVESTIGATION THAT MAY
RESULT IN A LIABILITY FOR WHICH INDEMNITY MAY BE SOUGHT HEREUNDER, THE TRUSTEE
SHALL GIVE NOTICE THEREOF TO THE DEPOSITOR.  SUCH NOTICE SHALL DESCRIBE THE
CLAIM, ACTION, PROCEEDING OR INVESTIGATION IN REASONABLE DETAIL, AND SHALL
INDICATE, TO THE EXTENT KNOWN, THE AMOUNT (ESTIMATED, IF NECESSARY AND TO THE
EXTENT FEASIBLE) OF THE TRUSTEE LIABILITIES AND TRUSTEE EXPENSES THAT HAVE BEEN
OR MAY BE INCURRED BY THE TRUSTEE.  THE DEPOSITOR MAY ELECT TO COMPROMISE OR
ASSUME THE DEFENSE OF, AT ITS OWN EXPENSE AND BY ITS OWN COUNSEL, ANY SUCH
CLAIM, ACTION, PROCEEDING OR INVESTIGATION AND THE TRUSTEE SHALL COOPERATE IN
THE COMPROMISE OF, OR DEFENSE AGAINST, SUCH CLAIM, ACTION, PROCEEDING OR
INVESTIGATION.  THE TRUSTEE SHALL NOT ENTER INTO ANY SETTLEMENT WITHOUT THE
CONSENT OF THE DEPOSITOR.


 

SECTION   9.11  Limitation of Liability.

 

It is expressly acknowledged and agreed by the parties hereto that (i) this
Agreement is executed and delivered by the institution (initially, LaSalle Bank
National Association) serving as Trustee, not individually or personally but
solely as the Trustee, in the exercise of the powers and authority conferred and
vested in it, (ii) any  representations, undertakings and agreements herein or
pursuant hereto made on the part of the Trust are made and intended not as
personal representations, undertakings and agreements by the institution
(initially, LaSalle Bank National Association) serving as Trustee but are made
and intended for the purpose of binding only the Trust, (iii) nothing herein
contained shall be construed as creating any liability on the institution
(initially, LaSalle Bank National Association) serving as Trustee, individually
or personally, to perform any covenant of the Trust either expressed or implied
contained herein, all such liability, if any, being expressly waived by the
parties to this Agreement and by any Person claiming by, through or under such
parties, and (iv) under no circumstances shall the institution (initially,
LaSalle Bank National Association) serving as Trustee be personally liable for
the payment of any indebtedness or expenses of the Trust or be liable for the
breach or failure of any obligation, representation, warranty or covenant made
or undertaken by the Trust under this Agreement.

 


ARTICLE X
THE DEPOSITOR


 

SECTION   10.01  Prevention or Delay in Performance by the Depositor.

 

The Depositor shall not incur any liability to the Trustee or any
Certificateholder if, by reason of any provision of any present or future law or
regulation thereunder, of any governmental authority, or by reason of any act of
God or war or other circumstance beyond the control of the Depositor, the
Depositor

 

20

--------------------------------------------------------------------------------


 

shall be prevented or forbidden from doing or performing any act or thing which
the terms of this Agreement provide shall be done or performed.

 

SECTION   10.02  Ownership of and Transactions in Underlying Assets and
Certificates.

 

The Depositor, the Trustee and their respective Affiliates may own and deal in
securities of the same issue as the Underlying Assets, other securities issued
under the Underlying Indenture and any Certificates.

 

SECTION   10.03  Exculpation of the Depositor.

 

The Trustee hereby agrees, and each Certificateholder, by and upon accepting a
Certificate agrees and shall be deemed to agree, that except as expressly
provided herein, the Depositor shall not be obligated or liable to the Trustee
or the Certificateholders with respect to (i) any payment with respect to the
Underlying Assets or any Underlying Default, (ii) any breach by the Trustee of
its obligations under this Agreement or (iii) any other event or circumstance
relating to the execution, delivery, issuance, transfer, exchange or surrender
of Certificates, the distribution of Available Funds or the enforcement of the
rights of the Certificateholders against the Trustee or with respect to the
Underlying Assets.

 


ARTICLE XI
MISCELLANEOUS


 

SECTION   11.01  Amendment.

 

This Agreement may be amended or otherwise modified by the Trustee and the
Depositor but only in writing and subject to the conditions that (i)
Certificateholders representing a majority of the aggregate outstanding
Principal Balance of the Certificates of both Classes shall have consented to
such amendment or other modification and (ii) the Trustee shall have received
such opinions and other documentation in connection with such amendment or other
modification as the Trustee shall reasonably request; provided, however, that,
if the sole effect of any such amendment or modification is to change the name
of the Trust (without requiring any Certificateholder to exchange any
Certificates in connection therewith), no consent of Certificateholders shall be
required pursuant to the preceding clause (i), and the Trustee shall (subject to
the next sentence) agree to such amendment or modification if it is otherwise in
proper form and each other applicable provision of this Agreement relating
thereto is complied with; and provided further that no such amendment or
modification shall (x) without the consent of all Certificateholders adversely
affected thereby, directly or indirectly (a) alter the amount or timing of
distributions on the Certificates, (b) change the Principal Balance of any
Certificates, (c) modify any provisions hereof relating to a repurchase of  the
Class A Certificates pursuant to Section 4.14, (d) reduce the percentage of the
aggregate Principal Balance of Certificates the consent or direction of the
Certificateholders of which is required to allow or direct the Trustee to take
any action with respect to the Underlying Assets pursuant to Section 3.04  or
(e) amend this Section 11.01, or (y) without the consent of all
Certificateholders, be inconsistent with the treatment for federal income tax
purposes of the Trust as described in Section 7.01 hereof.  Notwithstanding the
foregoing, the Trustee shall not be required to agree to any such amendment or
other modification that affects its rights, duties or immunities.

 

SECTION   11.02  Counterparts.

 

This Agreement may be executed in any number of counterparts, and by the
Depositor and the Trustee on separate counterparts, each of which counterparts,
when so executed and delivered, shall be

 

21

--------------------------------------------------------------------------------


 

deemed an original, but all such counterparts taken together shall constitute
one and the same instrument.  By and upon acceptance of a Certificate, each
Certificateholder shall have agreed and be deemed to have agreed to be bound by
all the terms and conditions of this Agreement.

 

SECTION   11.03  Exclusive Benefit of Parties.

 

This Agreement is for the exclusive benefit of the parties hereto and the
Certificateholders, and their respective successors and permitted assigns
hereunder, and shall not be deemed to give any legal or equitable right, remedy
or claim to any other Person whatsoever.  The Depositor may at any time assign
all or any portion of its rights or obligations hereunder to any Affiliate or
(with the consent of the Trustee, such consent not to be unreasonably withheld)
to any other Person.

 

SECTION   11.04  Invalidity of Provisions.

 

If any one or more of the provisions contained in this Agreement or the
Certificates should be or become invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein or therein shall in no way be affected, prejudiced or disturbed
thereby, provided that the intent of the parties hereto is not thereby
materially altered.

 

SECTION   11.05  Notices and Other Communications.

 

All notices and other communications required or permitted to be given hereunder
shall be deemed to have been duly given if sent by first class mail, postage
prepaid, personally delivered, delivered by overnight courier or sent by
facsimile transmission, addressed to the Depositor, the Trustee, any
Certificateholder to the address specified below, or to any other address
furnished by such party to each other party (or, in the case of a
Certificateholder, to the Trustee).  Any such notice shall be deemed given when
received.

 

Address for the Depositor:

 

CRIIMI MAE CLASS D DEPOSITOR LLC
11200 Rockville Pike
Rockville, Maryland 20825
Attention: General Counsel
Telecopy:  301-231-0334
Reference:  CRIIMI MAE Class D Trust

 

Address for the Trustee:

 

LaSalle Bank National Association
135 S. LaSalle Street, Suite 1625
Chicago, Illinois 60603
Attention:  Global Securitization Trust Services
Telecopy:  312-904-2084
Reference:  CRIIMI MAE Class D Trust

 

Address for any Certificateholder:

 

As specified in the Register

 

22

--------------------------------------------------------------------------------


 

SECTION   11.06  GOVERNING LAW.

 

THIS AGREEMENT AND ALL RIGHTS HEREUNDER AND PROVISIONS HEREOF SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK,
INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE.

 

SECTION   11.07  Headings.

 

The headings of Articles and Sections have been inserted for convenience only
and are not to be regarded as a part of this Agreement, or to have any bearing
upon the meaning or interpretation of any provision contained herein or in the
Certificates.

 

SECTION   11.08  No Petition Covenant.

 

Notwithstanding any prior termination of this Agreement, the Trustee (in its
individual capacity) and the Depositor shall not, prior to the date which is one
year and one day after the termination of this Agreement acquiesce, petition or
otherwise invoke or cause the Trust to invoke the process of any court or
governmental authority for the purpose of commencing or sustaining a case
against the Trust under any federal or state bankruptcy, insolvency or similar
law or appointing a receiver, liquidator, assignee, trustee, custodian,
sequestrator or other similar official of the Trust or any substantial part of
its property, or ordering the winding up or liquidation of the affairs of the
Trust.

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first set forth above.  By and upon acceptance of a
Certificate, each Certificateholder shall have agreed and be deemed to have
agreed to be bound by all the terms and conditions of this Agreement.

 

 

CRIIMI MAE CLASS D DEPOSITOR LLC

 

 

 

 

 

By:

/s/ Mark Libera

 

 

 

Name: Mark Libera

 

 

Title: Vice President and Acting General
Counsel

 

 

 

 

 

LASALLE BANK NATIONAL ASSOCIATION,

 

Trustee

 

 

 

 

 

By:

/s/ Brian D. Ames

 

 

 

Name: Brian D. Ames

 

 

Title: First Vice President

 

--------------------------------------------------------------------------------


 

APPENDIX A

 

DEFINITIONS

 

As used herein, the following terms shall have the following meanings:

 

“Account” means the Custodial Account or the Collection Account.

 

“Affiliate” means, with respect to any specified Person, any other Person
controlling or controlled by or under common control with such specified
Person.  For the purposes of this definition, “control”, when used with respect
to any specified Person, means the power to direct the management and policies
of such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing. “Affiliate” has the
meaning specified in Rule 405 under the Securities Act.

 

“Authorized Officer” means any officer of the Depositor who is identified on the
most recent list of authorized officers delivered by the Depositor to the
Trustee (as such list may be modified or supplemented from time to time by the
Depositor).

 

“Available Funds” means, with respect to each Distribution Date, (i) the
aggregate amount of  Underlying Payments, and Underlying Make-Whole Payments
with respect to such Distribution Date plus (ii) the aggregate Reinvestment
Income with respect to such Distribution Date.

 

“Business Day” has the meaning provided in the Underlying Indenture; provided
that for purposes of calculating the Optional Repurchase Price and any notices
required to be delivered in connection therewith, “Business Day” shall mean a
“U.S. Government Securities Business Day” as defined in the 2000 ISDA
Definitions published by the International Swaps and Derivatives Association,
Inc.

 

“Certificate” means a Class A Certificate or a Class B Certificate.

 

“Certificate Accrual Period” means an “Interest Accrual Period” as defined in
the Underlying Indenture as in effect on the Closing Date.

 

“Certificate Rate” means the interest rate (and basis of application thereof) at
which the Underlying Assets bear interest from time to time pursuant to the
Underlying Indenture.

 

“Certificate Transfer” means a transfer, sale, pledge or other disposition of
any Certificate or any interest therein.

 

“Certificateholder” means each Person identified as a holder of a Certificate in
the Register.

 

“Class” means, as applicable, a class of Certificates (being the Class A
Certificates or the Class B Certificates) or a class of Certificateholders
(being the Class A Certificateholders or the Class B Certificateholders).

 

“Class A Certificate” means a Class A Certificate issued by the Trust as
evidenced by a trust certificate in the form of Exhibit A, properly completed
(including by the selection of “A” in lieu of “B” in the provisions thereof
relating to Class designation) and executed, delivered and authenticated by the
Trustee.

 

A-1-1

--------------------------------------------------------------------------------


 

“Class A Certificateholder” means a Certificateholder of a Class A Certificate.

 

“Class B Certificate” means a Class B Certificate issued by the Trust as
evidenced by a trust certificate in the form of Exhibit A, properly completed
(including by the selection of “B” in lieu of “A” in the provisions thereof
relating to Class designation) and executed, delivered and authenticated by the
Trustee.

 

“Class B Certificateholder” means a Certificateholder of a Class B Certificate.

 

“Class D-1 Bonds” means $159,500,000 initial aggregate principal amount of Class
D-1 Commercial Mortgage Bonds, Series 1998-C1 issued by the Underlying Issuer
under the Underlying Indenture

 

“Class D-2 Bonds” means $159,501,000 initial aggregate principal amount of Class
D-2 Commercial Mortgage Bonds, Series 1998-C1 issued by the Underlying Issuer
under the Underlying Indenture.

 

“Closing Date” means June 30, 2004.

 

“Code” means the Internal Revenue Code of 1986.

 

“Collection Account” has the meaning specified in Section 8.02.

 

“Custodial Account” has the meaning specified in Section 8.01.

 

“Debt Instruments” has the meaning specified in Section 7.01

 

“Depositor” means CRIIMI MAE Class D Depositor LLC, a Delaware limited liability
company.

 

“Designated Office” means the principal corporate trust office of the Trustee at
135 S. LaSalle Street, Suite 1625, Chicago, Illinois, 60603 or such other office
of which notice is provided to the Certificateholders in connection with the
change of such office or of the Trustee.

 

“Distribution Date” means each Underlying Payment Date.

 

“Eligible Account” means a segregated trust account maintained with the Trustee
or an Eligible Institution selected by the Trustee, in each case in which funds
are either uninvested or invested solely in Eligible Investments.

 

“Eligible Institution” means a depository institution the long-term deposit
rating or the long-term unsecured debt obligations of which (or in the case of
the principal bank in a bank holding company system, the long-term unsecured
debt obligations of such bank holding company) have been rated at least A+/Aa3
by Standard & Poor’s and Moody’s, respectively, or maintained with a depository
institution the commercial paper of which (or, in the case of a principal bank
in a bank holding company system, the commercial paper of such bank holding
company) is rated at least A-1/P-1 by Standard & Poor’s and Moody’s,
respectively.

 

“Eligible Investments” means one or more of the following:

 

(i)            obligations of, or guaranteed as to both full and timely payment
of principal and interest by, the United States or any agency or instrumentality
thereof when such obligations are

 

A-1-2

--------------------------------------------------------------------------------


 

backed by the full faith and credit of the United States and repurchase
agreements with respect to any such obligations entered into with an Eligible
Institution;

 

(ii)           federal funds, certificates of deposit, time deposits and
bankers’ acceptances, each of which shall not have an original maturity of more
than 90 days, of any depository institution or trust company incorporated under
the laws of the United States or any state; provided, however, that the
short-term obligations of such depository institution or trust company shall be
rated at least A-1/P-1 by Standard & Poor’s and Moody’s, respectively;

 

(iii)          commercial paper (having original maturities of not more than 180
days) of any corporation incorporated under the laws of the United States or any
state thereof; provided, however, that such commercial paper shall be rated at
least A-1+/P-1 by Standard & Poor’s and Moody’s, respectively; and

 

(iv)          money market funds or money market mutual funds (excluding any
closed-end funds but, for the avoidance of doubt, including any funds (other
than closed-end funds) for which the Trustee or its Affiliates may act as
manager or advisor, whether or not for a fee); provided, however, that any such
fund:

 

(A)          shall be rated AAA/Aaa by Standard & Poor’s and Moody’s,
respectively;

 

(B)           shall have a stated objective of maintaining a constant net asset
value; and

 

(C)           either (x) shall not be an obligation of an investment company
registered under Section 8 of the Investment Company Act or (y) shall be an
obligation of (1) an entity which has at least 95% of its assets continuously
invested in exempted securities (within the meaning of Section 3 of the
Securities Act) or (2) a company which issues face-amount certificates as
defined in Section 2(a)(15) of the Investment Company Act but excluding any such
security which would cause the Trust to violate Section 12(d)(1) of the
Investment Company Act;

 

provided, however, that (X) no instrument shall be an Eligible Investment if
such instrument evidences a right to receive only interest payments with respect
to the obligations underlying such instrument or if such instrument has a
maturity date after the next scheduled Distribution Date and (Y) no overnight
instrument shall be an Eligible Investment unless it is an investment in
overnight federal funds or in an overnight time deposit described in clause (ii)
of this definition.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Plan” means an “employee benefit plan” as defined in Section 3(3) of
ERISA that is subject to Title 1 of ERISA.

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“Existing Class A Certificateholders” has the meaning specified in Section 4.14.

 

“Face Amount” means the amount specified on each Certificate as the Face Amount
thereof, which amount shall be at least $250,000 or an integral multiple of $1
in excess thereof.  The Face Amount of a Certificate is not necessarily the
Principal Balance thereof at any particular time.

 

A-1-3

--------------------------------------------------------------------------------


 

“Grantor Trust” means a grantor trust as defined under the Grantor Trust
Provisions.

 

“Grantor Trust Provisions” means provisions of the Code relating to grantor
trusts, which appear in subpart E, part 1 of Subchapter J, Treasury Regulation
Section 301.7701-4(c)(2), and related provisions, and proposed, temporary and
final Treasury regulations and any published rulings, notice and announcements
promulgated thereunder, as the foregoing may be in effect from time to time.

 

“Investment Company Act” means the Investment Company Act of 1940.

 

“Institutional Accredited Investor” means an “accredited investor” as defined in
any of paragraphs (1), (2), (3) and (7) of Rule 501(a) under the Securities Act
or any entity in which all of the equity owners come within such paragraphs.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Opinion of Counsel” means a written opinion of internationally recognized
counsel.

 

“Optional Repurchase Date” has the meaning specified in Section 4.14.

 

“Optional Repurchase Price” means, with respect to any Optional Repurchase Date,
a price (calculated after taking into account payments of principal and interest
made or to be made on the Class A Certificates out of Available Funds on such
Optional Repurchase Date) equal to the Discounted Value of the Class A
Certificates, plus accrued and unpaid interest thereon at the applicable
Certificate Rate to but not including the Optional Repurchase Date.  For
purposes of this definition, the following terms shall have the following
meanings:

 

“Discounted Value” means, with respect to Optional Repurchase Date, the amount
obtained by discounting all Remaining Scheduled Payments with respect to the
Class A Certificates from their respective scheduled payment dates (determined
based on the assumptions set forth in the definition of “Remaining Scheduled
Payments”) to the Optional Repurchase Date, in accordance with accepted
financial practice and at a discount factor (applied on the same periodic basis
as that on which interest on the Underlying Assets is payable) equal to the
Discount Rate.

 

“Discount Rate” means, with respect to any Optional Repurchase Date, the sum of
1.65% plus the Swap Rate.  The “Swap Rate” for any Optional Repurchase Date
shall be the rate for U.S. Dollar swaps with a maturity equal to the Remaining
Average Life of the Class A Certificates as of such Optional Repurchase Date,
expressed as a percentage, which appears on the Reuters Screen ISDAFIX1 Page as
of 11:00 a.m., New York city time, on the date that is three Business Days
preceding the Optional Repurchase Date.  Such rate will be determined, if
necessary, by interpolating linearly between (1) the rate for the maturity
closest to and greater than the Remaining Average Life and (2) the rate for the
maturity closest to and less than the Remaining Average Life.  If such rate
cannot be determined by reference to the Reuters Screen ISDA FIX1 Page, then the
“Swap Rate” for such Optional Repurchase Date will be a percentage determined on
the basis of the mid-market semi-annual swap rate quotations provided by the
Reference Banks at approximately 11:00 a.m., New York City time, on the day that
is three Business Days preceding such Optional Repurchase Date, and, for this
purpose, the semi-annual swap rate means the mean of the bid and offered rates
for the semi-annual fixed leg, calculated on a 30/360 day count basis, of a
fixed-for-floating U.S. Dollar interest rate swap transaction with a term equal
to the Remaining Average Life of the Class A Certificates

 

A-1-4

--------------------------------------------------------------------------------


 

commencing on the Optional Repurchase Date with an acknowledged dealer of good
credit in the swap market, where the floating leg, calculated on an Actual/360
day count basis, is equivalent to “USD-LIBOR-BBA”  with a maturity equal to the
Remaining Average Life of the Class A Certificates. The Depositor will request
the principal New York City office of each of the Reference Banks to provide a
quotation of its rate. If at least three quotations are provided, the Swap Rate
will be the arithmetic mean of the quotations, eliminating the highest quotation
(or, in the event of equality, one of the highest) and the lowest quotation (or,
in the event of equality, one of the lowest).

 

“Reference Banks” means five leading swap dealers in the New York City interbank
market.

 

“Remaining Average Life”  means, with respect to the Class A Certificates at any
time, the number of years (calculated to the nearest one-twelfth year) obtained
by dividing (i) the Principal Balance of the Class A Certificates into (ii) the
sum of the products obtained by multiplying (a) the principal component of each
Remaining Scheduled Payment with respect to the Class A Certificates by (b) the
number of years (calculated to the nearest one-twelfth year) that will elapse
between the Optional Repurchase Date and the scheduled payment date of such
Remaining Scheduled Payment (determined based on the assumptions set forth in
the definition of such term).

 

“Remaining Scheduled Payments” means, with respect to the Class A Certificates
at any time, all payments of principal on the Class A Certificates and interest
thereon that would be paid to the Certificateholders of the Class A Certificates
after the Optional Repurchase Date assuming that each Mortgage Loan (or Mortgage
Loan underlying any Mortgage Participation) pays any remaining principal on its
scheduled due date (or in the case of a Hyper-Amortization Loan, on its
Anticipated Repayment Date); provided that if such Optional Repurchase Date is
not a Distribution Date, then the amount of the next succeeding scheduled
interest payment on the Class A Certificates will be deemed to be reduced by the
amount of interest accrued to such Optional Repurchase Date.  As used herein,
the terms “Mortgage Loan”, “Mortgage Participation”, “Hyper-Amortization Loan”
and “Anticipated Repayment Date” have the meanings specified in the Underlying
Indenture.  All references herein to a “scheduled due date” shall be determined
after giving effect to any modifications of the payment terms of the relevant
Mortgage Loan.

 

“Reuters Screen” means, when used in connection with any designated page, the
display page so designated on the Reuters Money 3000 Service (or such other page
as may replace that page on that service for the purpose of displaying
comparable rates or prices).

 

“Permitted Institutional Investor” means a Person that is an Institutional
Accredited Investor or a Qualified Institutional Buyer.

 

“Person” means any individual, corporation, partnership, joint venture,
association, joint stock company, trust (including any beneficiary thereof),
unincorporated organization, government or any agency or political subdivision
thereof.

 

“Plan” means a “Plan” as defined in the Underlying Indenture.

 

A-1-5

--------------------------------------------------------------------------------


 

“Principal Balance” means, with respect to any Certificate at any time, the
Principal Balance thereof on the Closing Date as provided in Section 4.02 minus
reductions of such Principal Balance as a result of distributions pursuant to
Section 5.01; provided, however, that the Principal Balance of any Certificate
(the “successor Certificate”) issued upon registration of transfer of a
predecessor Certificate or in substitution for a predecessor Certificate shall
equal the Principal Balance of the predecessor Certificate multiplied by the
Face Amount of the successor Certificate and divided by the Face Amount of the
predecessor Certificate.

 

“Proper Transfer Amount” means $250,000 Face Amount of Certificates or any
integral multiple of $1 in excess thereof.

 

“Qualified Institutional Buyer” means a “qualified institutional buyer” as
defined in Rule 144A under the Securities Act.

 

“Record Date” means, with respect to any Distribution Date, the first day of the
month in which the Distribution Date falls.

 

“Register” means a register for the registration of Certificates and of
transfers and exchanges of Certificates as provided in Section 4.07.

 

“Registrar” means the Person appointed pursuant to Section 4.07 for the purpose
of registering Certificates and transfers and exchanges of Certificates as
provided herein.

 

“Responsible Officer” means, with respect to the Trustee, any officer assigned
to the Designated Office of the Trustee, or assigned to any other office
referred to in, or pursuant to, Section 11.05 with respect to the Trustee,
including any managing director, principal, vice president, assistant vice
president, assistant treasurer, assistant secretary, trust officer or any other
officer of the Trustee customarily performing functions similar to those
performed by any of the above designated officers and having direct
responsibility for the administration of this Agreement and also, with respect
to a particular matter, any other officer to whom such matter is referred
because of such officer’s knowledge of and familiarity with the particular
subject.

 

“Reinvestment Income” means any reinvestment income earned on the investment of
any funds held in the Collection Account pending distribution to
Certificateholders; and Reinvestment Income with respect to any Distribution
Date means the aggregate amount of Reinvestment Income so earned and not
theretofore distributed to Certificateholders.

 

“Securities Act” means the Securities Act of 1933.

 

“Standard & Poor’s” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., or any successor thereto.

 

“Trust” means CRIIMI MAE Class D Trust, a New York common law trust established
pursuant to this Agreement.

 

“Trustee” means LaSalle Bank National Association, a national bank association.

 

“Underlying Assets” means the Class D-1 Bonds, the Class D-2 Bonds and, where
the context so requires, all proceeds thereof.

 

A-1-6

--------------------------------------------------------------------------------


 

“Underlying Assets Transfer” means the transfer to the Trust, and the deposit
into the Trust, of all right, title and interest of the Depositor in and to the
Underlying Assets pursuant to Section 3.01(a).

 

“Underlying Collateral” means the “Collateral” as defined in the Underlying
Indenture.

 

“Underlying Default” means a “Default” or an “Event of Default” as defined in
the Underlying Indenture.

 

“Underlying Event of Default” means an “Event of Default” as defined in the
Underlying Indenture.

 

“Underlying Final Payment Date” means the “Final Payment Date” for the
Underlying Assets as defined in the Underlying Indenture.

 

“Underlying Indenture” means the Terms Indenture dated as of May 8, 1998,
between the Underlying Owner Trustee, on behalf of the Underlying Issuer, and
the Underlying Indenture Trustee, as amended from time to time.

 

“Underlying Indenture Trustee” means LaSalle Bank National Association, a
nationally chartered bank, as indenture trustee with respect to the Underlying
Assets, and any successor thereto.

 

“Underlying Issuer” means CRIIMI MAE Commercial Mortgage Trust, a Delaware
statutory trust.

 

“Underlying Owner Trustee” means Wilmington Trust Company, a Delaware
Corporation.

 

“Underlying Make-Whole Payment” means any payment of a “Make-Whole Amount” (as
defined in the Underlying Indenture) received by the Trustee as holder of the
Underlying Assets.

 

“Underlying Payment Date” means a “Payment Date” for the Underlying Assets as
defined in the Underlying Indenture.

 

“Underlying Payments” means payments (whether of principal or interest or
otherwise, but excluding any Underlying Make-Whole Payment), or proceeds of sale
pursuant to Section 2.04(c), received by the Trustee as holder of the Underlying
Assets; and Underlying Payments with respect to any Distribution Date means the
aggregate amount of Underlying Payments so received and not theretofore
distributed to Certificateholders.

 

A-1-7

--------------------------------------------------------------------------------


 

EXHIBIT A TO TRUST AGREEMENT
(FORM OF CERTIFICATE)

 

CRIIMI MAE CLASS D TRUST

 

CERTIFICATE

 

THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR
REGISTERED OR QUALIFIED UNDER ANY OTHER SECURITIES LAW.  NONE OF THE PARTIES TO
THE TRUST AGREEMENT REFERRED TO BELOW IS OBLIGATED TO REGISTER OR QUALIFY, AS
APPLICABLE, ANY CERTIFICATES UNDER THE SECURITIES ACT OF 1933 OR ANY OTHER
SECURITIES LAW OR TO TAKE ANY ACTION NOT OTHERWISE REQUIRED UNDER THIS AGREEMENT
TO PERMIT ANY TRANSFER, SALE, PLEDGE OR OTHER DISPOSITION OF THIS CERTIFICATE OR
INTEREST THEREIN WITHOUT REGISTRATION OR QUALIFICATION.

 

AS SET FORTH IN THE TRUST AGREEMENT REFERRED TO BELOW, THIS CERTIFICATE IS
SUBJECT TO SUBSTANTIAL RESTRICTIONS ON TRANSFER.  ANY TRANSFER, SALE, PLEDGE OR
OTHER DISPOSITION OF THIS CERTIFICATE OR INTEREST THEREIN MAY BE MADE ONLY IN
COMPLIANCE WITH SUCH TRUST AGREEMENT, INCLUDING SECTION 4.08 THEREOF.

 

CERTIFICATE INFORMATION:

 

Class: [A][B]

Face Amount:  $[                ]

Certificate Number [A][B]-[    ]

Name of Certificateholder: [                         ]

 

 

Reference is made to the Trust Agreement dated as of  June 30, 2004 (the
“Agreement”) between CRIIMI MAE Class D Depositor LLC (the “Depositor”) and
LaSalle Bank National Association, Trustee, relating to CRIIMI MAE Class D
Trust, a New York common law trust.  Terms used but not defined in this
Certificate are used as defined in the Agreement.

 

This certifies that the Certificateholder specified above under “Certificate
Information” is the registered owner of a Certificate issued under the Agreement
and having the Class designation, Face Amount and Certificate number specified
above under “Certificate Information”.

 

The Principal Balance of this Certificate is not the Face Amount of this
Certificate.  Current information relating to the Principal Balance of this
Certificate should be obtained by the Certificateholder hereof and any
prospective transferee.

 

[THE CLASS A CERTIFICATES ARE SUBJECT TO OPTIONAL REPURCHASE BY THE DEPOSITOR ON
ANY BUSINESS DAY ON AND AFTER THE [JUNE 2009] DISTRIBUTION DATE IN ACCORDANCE
WITH THE TERMS OF THE AGREEMENT.   UPON THE CONSUMMATION OF ANY SUCH REPURCHASE,
AND REGARDLESS OF WHETHER THE CLASS A CERTIFICATES HELD BY THE PRIOR HOLDERS
THEREOF (THE “REPURCHASED CERTIFICATES”) SHALL HAVE BEEN SURRENDERED TO THE
TRUSTEE, SUCH REPURCHASED CERTIFICATES SHALL BE DEEMED TO HAVE BEEN

 

A-1

--------------------------------------------------------------------------------


 

CANCELED IN EXCHANGE FOR NEW CLASS A CERTIFICATES ISSUED TO THE DEPOSITOR
PURSUANT TO THE AGREEMENT, AND NO HOLDER OF SUCH REPURCHASED CERTIFICATES SHALL
HAVE ANY FURTHER RIGHT TO RECEIVE ANY DISTRIBUTIONS UNDER THE AGREEMENT OTHER
THAN (X) DISTRIBUTIONS THAT WOULD OTHERWISE BE MADE TO SUCH HOLDER ON THE DATE
OF SUCH REPURCHASE PURSUANT TO SECTION 5.01 OF THE AGREEMENT AND (Y) THE RIGHT
TO RECEIVE PAYMENT OF ITS PRO RATA SHARE OF THE OPTIONAL REPURCHASE PRICE UPON
SURRENDER OF SUCH CANCELED REPURCHASED CERTIFICATE AS SET FORTH IN THE
AGREEMENT.  ACCORDINGLY, PRIOR TO ACCEPTING ANY TRANSFER OF A CLASS A
CERTIFICATE OR ANY INTEREST THEREIN, THE TRANSFEREE SHOULD CONFIRM WITH THE
TRUSTEE THAT THE CLASS A CERTIFICATES HAVE NOT ALREADY BEEN REPURCHASED BY THE
DEPOSITOR PURSUANT TO THE AGREEMENT.]*

 

This Certificate is issued under and is subject to the terms, provisions and
conditions of the Agreement. By accepting this Certificate, the
Certificateholder hereof has and shall be deemed to have acknowledged and agreed
that such Certificateholder is familiar with all the terms of the Agreement and
is bound by all the terms of the Agreement applicable to such Certificateholder.

 

If there is any conflict between any provision of this Certificate and any
provision of the Agreement, the Agreement shall control to the extent of such
inconsistency.

 

The Agreement sets forth all the economic and other rights of the Certificates,
including the relative rights of the Class A Certificates and the Class B
Certificates and certain indemnities, reimbursement obligations and other
obligations of the Certificateholder hereof, along with certain exculpatory
provisions relating to the parties to the Agreement.  Without limiting the
generality of the foregoing, any distribution made with respect to this
Certificate shall be made in accordance with the Agreement in the amount, on the
Distribution Date and with respect to the Certificateholder of record on the
Record Date in each case determined pursuant to the Agreement, and any such
distribution shall be made only from the assets of the Trust available therefor
in accordance with the priorities of distribution set forth in the Agreement.

 

THIS CERTIFICATE AND ALL RIGHTS HEREUNDER AND PROVISIONS HEREOF SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE.

 

IN WITNESS WHEREOF, the Trustee has executed and delivered this Certificate

 

--------------------------------------------------------------------------------

*  This paragraph is to be included only in the Class A Certificates.

 

A-2

--------------------------------------------------------------------------------


 

 

LASALLE BANK NATIONAL ASSOCIATION,
not in its individual capacity but solely
as Trustee on behalf of the Trust

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

CERTIFICATE OF AUTHENTICATION:

 

This is one of the Class [A] [B] Certificates referred to in the
within-mentioned Agreement.

 

Dated:

 

 

 

LASALLE BANK NATIONAL ASSOCIATION,

Trustee

 

 

By:

 

 

 

Name:

 

Title:

 

A-3

--------------------------------------------------------------------------------


 

EXHIBIT B TO TRUST AGREEMENT
(FORM OF CERTIFICATE OF TRANSFERRING CERTIFICATEHOLDER)

 

CRIIMI MAE CLASS D TRUST

 

CERTIFICATE OF TRANSFERRING CERTIFICATEHOLDER

 

To the Registrar under the Trust Agreement referred to below:

 

Reference is made to the Trust Agreement dated as of  June 30, 2004 (the
“Agreement”) between CRIIMI MAE Class D Depositor LLC and LaSalle Bank National
Association, Trustee, relating to CRIIMI MAE Class D Trust, a New York common
law trust.  Terms used but not defined in this Transferring Certificateholder’s
Certificate are used as defined in the Agreement.

 

This Certificate of Transferring Certificateholder relates to
$[                     ] Face Amount of Class [A][B] Certificates (the
“Specified Certificates”, which may be one Certificate or more than one
Certificate) registered in the name of the undersigned (the “Transferring
Certificateholder”).  The Transferring Certificateholder proposes to effect a
Certificate Transfer with respect to the Specified Certificates to
[                 ] (the “Transferee”).

 

The Transferring Certificateholder hereby certifies, represents and warrants to
the Registrar as follows:

 

1.             The Transferring Certificateholder is the lawful owner of the
Specified Certificates with the full right to transfer the Specified
Certificates free from any and all claims and encumbrances.

 

2.             Neither the Transferring Certificateholder nor anyone acting on
its behalf has taken any of the following actions or any other action so as to
cause such action to constitute a distribution of the Specified Certificates
under the Securities Act, to cause such Certificate Transfer to be a violation
of Section 5 of the Securities Act or any state securities laws or to require
registration or qualification of the Specified Certificates or such Certificate
Transfer pursuant to the Securities Act or any state securities laws:

 

(a)           offered, transferred, pledged, sold or otherwise disposed of any
Specified Certificate, any interest in a Specified Certificate or any other
similar security to any Person;

 

(b)           solicited any offer to buy or accept a transfer, pledge or other
disposition of any Specified Certificate, any interest in a Specified
Certificate or any other similar security from any Person;

 

(c)           otherwise approached or negotiated with respect to any Specified
Certificate, any interest in a Specified Certificate or any other similar
security with any Person;

 

(d)           made any general solicitation with respect to any Specified
Certificate, any interest in a Specified Certificate or any other similar
security by means of general advertising or in any other manner; or

 

B-1

--------------------------------------------------------------------------------


 

(e)           taken any other action with respect to any Specified Certificate,
any interest in a Specified Certificate or any other similar security.

 

IN WITNESS WHEREOF, this Transferring Certificateholder’s Certificate has been
executed and delivered of the date set forth below.

 

Dated: [                   ]

 

 

 

[Name of Transferring Certificateholder]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

B-2

--------------------------------------------------------------------------------


 

EXHIBIT C TO TRUST AGREEMENT
(FORM OF TRANSFEREE’S CERTIFICATE)

 

CRIIMI MAE CLASS D TRUST

 

TRANSFEREE’S CERTIFICATE

 

To the Registrar under the Trust Agreement referred to below:

 

Reference is made to the Trust Agreement dated as of  June 30, 2004 (the
“Agreement”) between CRIIMI MAE Class D Depositor LLC and LaSalle Bank National
Association, Trustee, relating to CRIIMI MAE Class D Trust, a New York common
law trust.  Terms used but not defined in this Transferee’s Certificate are used
as defined in the Agreement.

 

This Transferee’s Certificate relates to $[               ] Face Amount of Class
[A][B] Certificates (the “Specified Certificates”, which may be one Certificate
or more than one Certificate) registered in the name of [           ](the
“Transferring Certificateholder”).  The Transferring Certificateholder proposes
to effect a Certificate Transfer with respect to the Specified Certificates to
the undersigned (the “Transferee”).

 

The Transferee hereby certifies, represents and warrants to the Registrar and
the Depositor as follows:

 

1.             Either (A) the Transferee is a Qualified Institutional Buyer or
(B) the Transferee is a Permitted Institutional Investor and the Certificate
Transfer is otherwise exempt from the registration requirements of the
Securities Act and the registration and/or qualification requirements of any
applicable state securities laws (and the Transferee understands that the Trust
and the Depositor have no obligation or intention to effect any registration or
qualification of the Specified Certificates under any securities laws).

 

2.             The transferee is not a Plan or a Person who is directly or
indirectly acquiring a Certificate or interest therein on behalf of, as named
fiduciary of, as trustee of, or with assets of a Plan, unless the prospective
transferee of such Certificate or interest therein has provided the Registrar
and the Depositor with a certification of facts and an Opinion of Counsel which
establish to the satisfaction of the Underlying Indenture Trustee and the
Depositor that such Certificate Transfer and holding of such Certificate or
interest therein will not constitute or result in a non-exempt prohibited
transaction under ERISA or Section 4975 of the Code or result in the imposition
of an excise tax under Section 4975 of the Code and will not subject the Trust,
the Depositor, the Underlying Issuer, the Underlying Owner Trustee, the Manager
(as defined in the Underlying Indenture), the Company (as defined in the
Underlying Indenture), the Bond Registrar (as defined in the Underlying
Indenture) or the Underlying Indenture Trustee to any obligation in addition to
those undertaken in the Underlying Indenture or this Agreement, as applicable.

 

C-1

--------------------------------------------------------------------------------


 

3.             The attached Transferee’s Questionnaire has been completed so as
to be true, accurate and complete.

 

4.             The Transferee has carefully read and understands the final
private offering memorandum dated May 6, 1998 relating to the CRIIMI MAE
Commercial Mortgage Trust Commercial Mortgage Bonds, Series 1998-C1. including
without limitation the “Risk Factors” section in such offering memorandum, and
has based its decision to hold the Certificates upon the information contained
therein and not upon any other information, if any, provided to it with respect
to the Underlying Assets.  The Transferee has also been furnished with all
information regarding (a) the Certificates and payments thereon, (b) the nature
and performance of the Certificates and (c) the Trust Agreement, that it has
requested.

 

5.             The Transferee is aware that the sale to it of the Specified
Certificates is being made in reliance on Rule 144A. The Transferee is acquiring
the Specified Certificates for its own account or for the account of a Qualified
Institutional Buyer, and understands that such Specified Certificates may be
resold, pledged or transferred only (i) to a person reasonably believed to be a
Qualified Institutional Buyer that purchases for its own account or for the
account of a Qualified Institutional Buyer to whom notice is given that the
resale, pledge or transfer is being made in reliance on Rule 144A, or (ii) as
evidenced by an Opinion of Counsel, to another Permitted Institutional Investor
pursuant to another exemption from registration under the Securities Act.

 

IN WITNESS WHEREOF, this Transferring Certificateholder’s Certificate has been
executed and delivered of the date set forth below.

 

Dated: [                     ]

 

 

 

[Name of Transferee]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

C-2

--------------------------------------------------------------------------------


 

CRIIMI MAE CLASS D TRUST

 

TRANSFEREE’S QUESTIONNAIRE
ACCOMPANYING TRANSFEREE’S CERTIFICATE

 

Note:  This Transferee’s Questionnaire must be completed and attached to the
related Transferee’s Certificate.

 

A.            Status as “Permitted Institutional Investor”

 

Please check the applicable statement:

 

The Transferee is:

 

(1)                        a “qualified institutional buyer” as defined in Rule
144A under the Securities Act; or

 

(2)                        an “accredited investor” as defined in any of
paragraphs (1), (2), (3) and (7) of Rule 501(a) under the Securities Act or any
entity in which all of the equity owners come within such paragraphs.

 

B.            Status as “Qualified Institutional Buyer”

 

If the Transferee has indicated that it is a qualified institutional buyer
above, the Transferee certifies that (i) the Transferee owned and/or invested on
a discretionary basis $                        (1)in securities (other than the
excluded securities referred to below) as of the end of the Transferee’s most
recent fiscal year (such amount being calculated in accordance with Rule 144A
under the Securities Act) and (ii) the Transferee satisfies the criteria in the
category marked below.

 

o            Corporation, etc.  The Transferee is a corporation (other than a
bank, savings and loan association or similar institution), Massachusetts or
similar business trust, partnership, or any organization described in Section
501(c)(3) of the Internal Revenue Code of 1986.

 

o            Bank.  The Transferee (a) is a national bank or a banking
institution organized under the laws of any State, U.S. territory or the
District of Columbia, the business of which is substantially confined to banking
and is supervised by the State or territorial banking commission or similar
official or is a foreign bank or equivalent institution, and (b) has an audited
net worth of at least $25,000,000 as demonstrated in its latest annual financial
statements, a copy of which is attached hereto, as of a date not more than 16
months preceding the date of sale of the Bond in the case of a U.S. bank, and
not more than 18 months preceding such date of sale for a foreign bank or
equivalent institution.

 

o            Savings and Loan.  The Transferee (a) is a savings and loan
association, building and loan association, cooperative bank, homestead
association or similar institution, which is supervised and examined by a State
or Federal authority having supervision over any

 

--------------------------------------------------------------------------------

(1)           Transferee must own and/or invest on a discretionary basis at
least $100,000,000 in securities unless Transferee is a dealer, and, in that
case, Transferee must own and/or invest on a discretionary basis at least
$10,000,000 in securities.

 

CQ-1

--------------------------------------------------------------------------------


 

such institutions or is a foreign savings and loan association or equivalent
institution and (b) has an audited net worth of at least $25,000,000 as
demonstrated in its latest annual financial statements, a copy of which is
attached hereto, as of a date not more than 16 months preceding the date of sale
of the Bond in the case of a U.S. savings and loan association, and not more
than 18 months preceding such date of sale for a foreign savings and loan
association or equivalent institution.

 

o            Broker-dealer.  The Transferee is a dealer registered pursuant to
Section 15 of the Securities Exchange Act of 1934, as amended.

 

o            Insurance Company.  The Transferee is an insurance company whose
primary and predominant business activity is the writing of insurance or the
reinsuring of risks underwritten by insurance companies and which is subject to
supervision by the insurance commissioner or a similar official or agency of a
State, U.S. territory or the District of Columbia.

 

o            State or Local Plan.  The Transferee is a plan established and
maintained by a State, its political subdivisions, or any agency or
instrumentality of the State or its political subdivisions, for the benefit of
its employees.

 

o            ERISA Plan.  The Transferee is an employee benefit plan within the
meaning of Title I of the Employee Retirement Income Security Act of 1974.

 

o            Investment Advisor.  The Transferee is an investment advisor
registered under the Investment Advisers Act of 1940, as amended.

 

o            Other.  (Please supply a brief description of the entity and a
cross-reference to the paragraph and subparagraph under subsection (a)(1) of
Rule 144A of the Securities Act pursuant to which it qualifies)

 

 

3.             The term “securities” as used herein does not include (i)
securities of issuers that are affiliated with the Transferee, (ii) securities
that are part of an unsold allotment to or subscription by the Transferee, if
the Transferee is a dealer, (iii) bank deposit notes and certificates of
deposit, (iv) loan participations, (v) repurchase agreements, (vi) securities
owned but subject to a repurchase agreement and (vii) currency, interest rate
and commodity swaps. For purposes of determining the aggregate amount of
securities owned and/or invested on a discretionary basis by the Transferee, the
Transferee did not include any of the securities referred to in this paragraph.

 

4.             For purposes of determining the aggregate amount of securities
owned and/or invested on a discretionary basis by the Transferee, the Transferee
used the cost of such securities to the Transferee, unless the Transferee
reports its securities holdings in its financial statements on the basis of
their market value, and no current information with respect to the cost of those
securities has been published, in which case the securities were valued at
market. Further, in determining such aggregate amount, the Transferee may have
included securities owned by subsidiaries of the Transferee, but only if such
subsidiaries are consolidated with the Transferee in its financial statements
prepared in accordance with generally accepted accounting principles and if the
investments of such subsidiaries are managed under the Transferee’s direction.
However, such securities were not included if the Transferee is a
majority-owned,

 

CQ-2

--------------------------------------------------------------------------------


 

consolidated subsidiary of another enterprise and the Transferee is not itself a
reporting company under the Securities Exchange Act of 1934, as amended.

 

5.             The Transferee acknowledges that it is familiar with Rule 144A of
the Securities Act and understands that the Transferring Certificateholder and
other parties related to the Specified Certificates are relying and will
continue to rely on the statements made herein because one or more sales to the
Transferee may be in reliance on Rule 144A.

 

o

 

o

 

Will the Transferee be purchasing the Specified Certificates

Yes

 

No

 

only for the Transferee’s own account?

 

6.             If the answer to the foregoing question is “no”, then in each
case where the Transferee is purchasing for an account other than its own, such
account belongs to a third party that is itself a “qualified institutional
buyer” within the meaning of Rule 144A, and the “qualified institutional buyer”
status of such third party has been established by the Transferee through one or
more of the appropriate methods contemplated by Rule 144A.

 

C.            Other Certifications for all Transferees

 

1.             a.             Is the Transferee an insurance company acquiring
its Certificates with the assets of its general account?

 

 

o

Yes

 

o

No

 

b.             If the Transferee answers “Yes” to (a) above, does the percentage
of the reserves and liabilities of such general account that are held on behalf
of any ERISA Plan (i.e., an “employee benefit plan” as defined in Section 3(3)
of ERISA that is subject to Title 1 of ERISA) or another Plan (i.e., a “plan” as
defined in and subject to Section 4975 of the Code) or an entity the underlying
assets of which include the assets of any such ERISA Plan or other Plan exceed
10% of the total reserves and liabilities of such general account as determined
in accordance with Department of Labor Prohibited Class Exemption 95-60?

 

 

o

Yes

 

o

No

 

NOTE:            If the Transferee answers “Yes” to (3)(b) above, the
Certificate Transfer may not occur.  From time to time after the Certificate
Transfer, the Transferee shall provide to the Registrar an accurately updated
answer to 3(b) above.

 

If the Transferee is acting for the account of another Person, set forth below
is a list of each such other Person, and attached hereto is a completed
Transferee’s Questionnaire for each such other Person.

 

CQ-3

--------------------------------------------------------------------------------


 

D.            General Information

 

Wire Instructions for Payments:

 

Bank:

Address:

Bank ABA #:

Account No.:

FAO:

Attention:

 

 

Address for Notices:

 

Tel:

Fax:

Attn.:

 

Registered Name (if Nominee):

 

CQ-4

--------------------------------------------------------------------------------


 

EXHIBIT D TO TRUST AGREEMENT

(FORM OF INITIAL CERTIFICATE

HOLDER’S REPRESENTATION LETTER)

 

CRIIMI MAE CLASS D TRUST

 

INITIAL CERTIFICATEHOLDER’S REPRESENTATION LETTER

 

[Date]

 

Re:          Class A and B Certificates of CRIIMI MAE Class D Trust

 

Ladies and Gentlemen:

 

In connection with the proposed transfer to us of U.S. $[       ] face amount of
Class A Certificates and U.S. $[     ] face amount of Class B Certificates of
CRIIMI MAE Class D Trust (the “Issuer”), pursuant to Section 4.02 of the Trust
Agreement (the “Trust Agreement”) dated as of June 30, 2004 between CRIIMI MAE
Class D Depositor LLC (the “Depositor”), and LaSalle Bank National Association,
Trustee (the “Trustee”), we (the “Initial Certificateholder”) acknowledge,
represent, agree and confirm, as of the date hereof, for your benefit and the
benefit of the Issuer and its counsel, that:

 

1.             Either (a) the Initial Certificateholder is a Qualified
Institutional Investor or (b)  a Permitted Institutional Investor and the
transfer of the Certificates to the Initial Certificateholder is otherwise
exempt from the registration requirements of the Securities Act and the
registration and/or qualification requirements of any applicable state
securities laws (and the Initial Certificateholder understands that neither the
Trust nor the Depositor have any obligation or intention to effect any
registration or qualification of the Certificates under any securities laws).

 

2.             Either (a) the Initial Certificateholder is not an ERISA Plan
(i.e., an “employee benefit plan” as defined in Section 3(3) of ERISA that is
subject to Title 1 of ERISA) or another Plan (i.e., a “plan” as defined in and
subject to Section 4975 of the Code), a governmental plan that is subject to any
federal, state or local law which is substantially similar to the provisions of
Section 406 of ERISA or Section 4975 of the Code or an entity the underlying
assets of which include the assets of any such ERISA Plan, other Plan or
governmental plan or (b) the Initial Certificateholder’s acquisition, holding
and disposition of the Certificate will not result in a prohibited transaction
or excise tax, as applicable, under Section 406 of ERISA or Section 4975 of the
Code (or, in the case of a governmental plan, any substantially similar federal,
state or local law) for which an exemption is not available.

 

3.             The attached Initial Certificateholder Questionnaire has been
completed so as to be true, accurate and complete.

 

4.             The Initial Certificateholder has such knowledge and experience
in financial and business matters as to be capable of evaluating the merits and
risks of its investment in the Certificates, and the Initial Certificateholder
and any accounts for which it is acting are each able to bear the economic risk
of investing in the Certificates and can afford the complete loss of such
investment.

 

D-1

--------------------------------------------------------------------------------


 

5.             The Initial Certificateholder has carefully read and understands
the final private offering memorandum dated May 6, 1998 relating to the CRIIMI
MAE Commercial Mortgage Trust Commercial Mortgage Bonds, Series 1998-C1.
including without limitation the “Risk Factors” section in such offering
memorandum, and has based its decision to hold the Certificates upon the
information contained therein and not upon any other information, if any,
provided to it with respect to the Underlying Assets.  The Initial
Certificateholder has also been furnished with all information regarding (a) the
Certificates and payments thereon, (b) the nature and performance of the
Certificates and (c) the Trust Agreement, that it has requested.

 

6.             The Initial Certificateholder will not, at any time, offer to buy
or offer to sell the Certificates by any form of general solicitation or
advertising, including, but nor limited to, any advertisement, article, notice
or other communication published in any newspaper, magazine or similar medium or
broadcast over television or radio or seminar or meeting whose attendees have
been invited by general solicitations or advertising.

 

7.             The Initial Certificateholder understands that prior to any
proposed transfer of Certificates, it may be required to furnish to the Issuer
such certifications, legal opinions or other information as it may reasonably
require to confirm that the proposed transfer is being made pursuant to an
exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act and applicable state securities laws.

 

8.             The Initial Certificateholder shall preserve copies of this
letter and all related letters, certificates, legal opinions, notices and other
documents, and upon request shall furnish you with copies thereof.  You are
entitled to rely on such documents, and we irrevocably authorize you to produce
such documents in connection with any administrative or legal proceeding or
official inquiry with respect to the matters covered hereby.

 

9.             Capitalized terms used and not defined herein shall have the
meanings assigned to them in the Trust Agreement.

 

 

[Name of Initial Certificateholder]

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

D-2

--------------------------------------------------------------------------------


 

CRIIMI MAE CLASS D TRUST

 

INITIAL CERTIFICATEHOLDER’S QUESTIONNAIRE
ACCOMPANYING THE INITIAL CERTIFICATEHOLDER’S
REPRESENTATION LETTER

 

Note:  This Initial Certificateholder’s Questionnaire must be completed and
attached to the related Initial Certificateholder’s Representation Letter.

 

A.            Status as “Permitted Institutional Investor”

 

Please check the applicable statement:

 

The Initial Certificateholder is:

 

(1)                        a “qualified institutional buyer” as defined in Rule
144A under the Securities Act.;

 

(2)                        an “accredited investor” as defined in any of
paragraphs (1), (2), (3) and (7) of Rule 501(a) under the Securities Act or any
entity in which all of the equity owners come within such paragraphs.

 

B.            Other Certifications for all Initial Certificateholders

 

1.             a.             Is the Initial Certificateholder an insurance
company acquiring its Certificates with the assets of its general account?

 

 

o

Yes

 

o

No

 

b.             If the Initial Certificateholder answers “Yes” to (a) above, does
the percentage of the reserves and liabilities of such general account that are
held on behalf of any ERISA Plan (i.e., an “employee benefit plan” as defined in
Section 3(3) of ERISA that is subject to Title 1 of ERISA) or another Plan
(i.e., a “plan” as defined in and subject to Section 4975 of the Code) or an
entity the underlying assets of which include the assets of any such ERISA Plan
or other Plan exceed 10% of the total reserves and liabilities of such general
account as determined in accordance with Department of Labor Prohibited Class
Exemption 95-60?

 

 

o

Yes

 

o

No

 

NOTE:            If the Initial Certificateholder answers “Yes” to (3)(b) above,
the Certificate Transfer may not occur.  From time to time after the Certificate
Transfer, the Initial Certificateholder shall provide to the Registrar an
accurately updated answer to 3(b) above.

 

DQ-1

--------------------------------------------------------------------------------


 

If the Initial Certificateholder is acting for the account of another Person,
set forth below is a list of each such other Person, and attached hereto is a
completed Initial Certificateholder’s Questionnaire for each such other Person.

 

C.            General Information

 

Wire Instructions for Payments:

 

Bank:

Address:

Bank ABA #:

Account No.:

FAO:

Attention:

 

 

Address for Notices:

 

Tel:

Fax:

Attn.:

 

Registered Name (if Nominee):

 

DQ-2

--------------------------------------------------------------------------------


 

EXHIBIT E TO TRUST AGREEMENT

(CERTIFICATION OF CRIIMI MAE INC.)

 

CRIIMI MAE CLASS D TRUST

 

CERTIFICATION

 

[Date]

 

Ladies and Gentlemen:

 

In connection with the proposed transfer by us of U.S. $[   ] face amount of
Class B Certificates of CRIIMI MAE Class D Trust to [                  ] (the
“Proposed Transfer”), pursuant to Section 4.02 of the Trust Agreement dated as
of June 30, 2004 between CRIIMI MAE Class D Depositor LLC, and LaSalle Bank
National Association, Trustee, we represent and confirm, as of the date hereof,
that the Proposed Transfer by us is being made in connection with (x) a pledge
by us or any of our subsidiaries to secure indebtedness of CRIIMI MAE Inc. or
one or more of our subsidiaries or any repurchase transaction treated as
indebtedness of CRIIMI MAE Inc. or any such subsidiary for federal income tax
purposes or (y) a sale of the Class B Certificates by the related lender under
the related pledge or repurchase transaction described in clause (x) upon a
default under any such indebtedness.

 

9.             Capitalized terms used and not defined herein shall have the
meanings assigned to them in the Trust Agreement.

 

 

 

CRIIMI MAE INC.

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

E-1

--------------------------------------------------------------------------------